Exhibit 10.2

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.

 

AMENDED AND RESTATED PROMOTION AGREEMENT

 

This AMENDED AND RESTATED PROMOTION AGREEMENT (this “Agreement”) is made as of
September 21, 2007 (the “Effective Date”), by and between Depomed, Inc., a
California corporation (“Depomed”), and Watson Pharma, Inc., a Delaware
corporation (“Watson”). Each of Depomed and Watson is referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Depomed and Watson are parties to that certain Promotion Agreement,
dated as of July 18, 2007 related to the Product (the “Original Agreement”);

 

WHEREAS, Depomed and Watson desire to amend and restate the Original Agreement
as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the Parties hereto intending to be legally bound hereby agree
as follows:

 


ARTICLE I


 


DEFINITIONS


 

As used in this Agreement, the following terms shall have the following
meanings:

 


SECTION 1.1             “2007 PLAN” HAS THE MEANING SET FORTH IN SECTION 4.5.


 


SECTION 1.2             “ACT” MEANS THE UNITED STATES FEDERAL FOOD, DRUG AND
COSMETIC ACT, 21 U.S.C. 301, ET. SEQ., AS IT MAY BE AMENDED FROM TIME TO TIME,
AND THE REGULATIONS PROMULGATED THEREUNDER, INCLUDING THE GENERIC DRUG ACT.


 


SECTION 1.3             “ADVERSE DRUG EXPERIENCE” MEANS ANY “ADVERSE DRUG
EXPERIENCE” AS DEFINED OR CONTEMPLATED BY 21 C.F.R. 314.80 OR 312.32, ASSOCIATED
WITH THE PRODUCT.


 


SECTION 1.4             “ADVERSE DRUG EXPERIENCE REPORT” MEANS ANY ORAL, WRITTEN
OR ELECTRONIC REPORT OF ANY ADVERSE DRUG EXPERIENCE TRANSMITTED TO ANY PERSON.


 


SECTION 1.5             “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER
PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH, SUCH FIRST PERSON. FOR THE PURPOSES OF THIS DEFINITION, “CONTROL”
(INCLUDING, WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLING,” “CONTROLLED BY”
AND “UNDER COMMON CONTROL WITH”), AS APPLIED TO ANY PERSON, MEANS THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF THAT PERSON, WHETHER THROUGH THE
OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE. NOTWITHSTANDING THE
FOREGOING, FOR PURPOSES OF THIS AGREEMENT, A WHOLESALER AFFILIATE SHALL NOT
CONSTITUTE AN AFFILIATE OF WATSON.


 


SECTION 1.6             “AGREEMENT” HAS THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT

 

--------------------------------------------------------------------------------


 


SECTION 1.7             “AGREEMENT MONTH” MEANS EACH CALENDAR MONTH DURING THE
TERM (INCLUDING ANY PARTIAL CALENDAR MONTH IN THE CASE OF THE FIRST AND LAST
CALENDAR MONTHS OF THE TERM).


 


SECTION 1.8             “AGREEMENT QUARTER” MEANS THE INITIAL AGREEMENT QUARTER,
EACH SUCCESSIVE PERIOD OF THREE MONTHS DURING THE TERM AFTER THE INITIAL
AGREEMENT QUARTER AND THE FINAL AGREEMENT QUARTER.


 


SECTION 1.9             “ALERT REPORT” IS THE REPORT PER FDA 21 CFR 314.80
REPORTING REQUIREMENTS FOR POSTMARKETING 15-DAY “ALERT” REPORTS; THESE ARE
ADVERSE DRUG EXPERIENCE REPORTS THAT ARE BOTH SERIOUS AND UNEXPECTED, AND MUST
BE REPORTED IN WRITING TO THE FDA WITHIN 15 CALENDAR DAYS.


 


SECTION 1.10           “ANNUAL PLAN” HAS THE MEANING SET FORTH IN SECTION 4.5.


 


SECTION 1.11           “CGMP” SHALL MEAN CURRENT “GOOD MANUFACTURING PRACTICES”
AS SUCH TERM IS DEFINED FROM TIME TO TIME BY THE FDA OR OTHER RELEVANT
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE MANUFACTURE OR SALE OF THE
PRODUCT PURSUANT TO ITS REGULATIONS, GUIDELINES OR OTHERWISE.


 


SECTION 1.12           “CHANNEL” SHALL MEAN THE LONG-TERM SALES CHANNEL AS
REPORTED IN THE PRESCRIBER DATA, WHICH INCLUDES BUT IS NOT LIMITED TO NURSING
HOMES AND ASSISTED LIVING FACILITIES.


 


SECTION 1.13           CO-CHAIRS” HAS THE MEANING SET FORTH IN SECTION 3.2.


 


SECTION 1.14           “COGS” MEANS, FOR A PARTICULAR PERIOD, DEPOMED’S EXPENSES
FOR COST OF GOODS SOLD (CALCULATED IN ACCORDANCE WITH SECTION 7.2(D)) FOR
PRODUCT IN THE TERRITORY FOR SUCH PERIOD INCLUDING ANY EXPENSES INCURRED
DIRECTLY IN CONNECTION WITH THE DISTRIBUTION OF THE PRODUCT IN THE TERRITORY.
THE COGS AS OF THE INITIAL EFFECTIVE DATE IS SET FORTH ON SCHEDULE 1.14.


 


SECTION 1.15           “CONFIDENTIALITY AGREEMENT” MEANS THAT CERTAIN
CONFIDENTIALITY AGREEMENT, DATED AS OF FEBRUARY 26, 2007, BETWEEN DEPOMED AND
WATSON.


 


SECTION 1.16           “CONTROL” OR “CONTROLLED” MEANS, WITH RESPECT TO PATENTS,
KNOW-HOW OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY KIND, THE POSSESSION BY A
PARTY OF THE ABILITY TO GRANT A LICENSE OR SUBLICENSE OF SUCH RIGHTS WITHOUT THE
PAYMENT OF ADDITIONAL CONSIDERATION AND WITHOUT VIOLATING THE TERMS OF ANY
AGREEMENT OR ARRANGEMENT BETWEEN SUCH PARTY AND ANY THIRD PARTY.


 


SECTION 1.17           “DDMAC” MEANS THE FDA’S DIVISION OF DRUG MARKETING,
ADVERTISING AND COMMUNICATIONS.


 


SECTION 1.18           “DEPOMED” HAS THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.


 


SECTION 1.19           “DEPOMED APL” MEANS DEPOMED’S ADVERTISING AND PROMOTIONAL
LABELING COMMITTEE RESPONSIBLE FOR REVIEWING AND APPROVING PROMOTIONAL MATERIALS
RELATED TO THE PRODUCT.

 

--------------------------------------------------------------------------------


 


SECTION 1.20           “DEPOMED TRADEMARKS” MEANS (A) THE PROQUIN® TRADEMARK,
(B) THE ACUFORMTM TRADEMARK, FOR WHICH DEPOMED HAS SOUGHT REGISTRATION FOR IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE, AND (C) DEPOMED®, AND, IN EACH
CASE, ALL RELATED DOMAIN NAMES, SUCCESSOR TRADEMARKS AND OTHER TRADEMARK RELATED
RIGHTS. THE DEPOMED TRADEMARKS ARE ATTACHED HERETO AS SCHEDULE 1.20.


 


SECTION 1.21           “DETAIL” MEANS AN IN-PERSON, FACE-TO-FACE SALES
PRESENTATION OF THE PRODUCT MADE BY A SALES REPRESENTATIVE TO A PROFESSIONAL,
INCLUDING A P1 DETAIL OR A P2 DETAIL, AND AFTER DECEMBER 31, 2008, A P3 DETAIL.


 


SECTION 1.22           “DETAIL MINIMUM” MEANS, FOR A PARTICULAR PERIOD, THE SUM
OF (A) THE UROLOGY DETAIL MINIMUM FOR SUCH PERIOD, PLUS (B) THE OB/GYN DETAIL
MINIMUM FOR SUCH PERIOD.


 


SECTION 1.23           “DETAIL SHORTFALL” MEANS, FOR A PARTICULAR PERIOD, THE
REMAINDER OF (A) THE DETAIL MINIMUM FOR SUCH PERIOD, MINUS (B) THE ACTUAL NUMBER
OF PDES PERFORMED DURING SUCH PERIOD. IN DETERMINING THE ACTUAL NUMBER OF PDES
PERFORMED DURING ANY PERIOD (INCLUDING WITHOUT LIMITATION FOR PURPOSES OF
SECTION 8.2(A)):  (A) ONLY PDES PERFORMED ON PROFESSIONALS ON THE WATSON
PHYSICIAN LIST SHALL BE TAKEN INTO ACCOUNT; AND (B) NOT MORE THAN 100% OF THE P1
DETAILS, 100% OF THE P2 DETAILS AND 100% OF THE P3 DETAILS (IF APPLICABLE)
REQUIRED TO BE PERFORMED FOR SUCH PERIOD WITHIN EACH OF THE UROLOGY FIELD AND
THE OB/GYN FIELD, AS REFLECTED IN THE APPLICABLE ANNUAL PLAN(S) OR 2007 PLAN,
SHALL BE TAKEN INTO ACCOUNT.


 


SECTION 1.24           “DETAIL SHORTFALL RATIO” MEANS, FOR ANY PERIOD, THE
QUOTIENT OF (A) THE REMAINDER OF (X) THE DETAIL MINIMUM FOR SUCH PERIOD, MINUS
(Y) THE DETAIL SHORTFALL FOR SUCH PERIOD (IF ANY), DIVIDED BY (B) THE DETAIL
MINIMUM FOR SUCH PERIOD. NOTWITHSTANDING THE FOREGOING, IF THE DETAIL SHORTFALL
IS A NEGATIVE NUMBER, THE DETAIL SHORTFALL RATIO SHALL BE EQUAL TO 1.0.


 


SECTION 1.25           “EDUCATIONAL PROGRAMS” MEANS ANY ACTIVITIES UNDERTAKEN
WITH RESPECT TO THE MEDICAL EDUCATION OF PROFESSIONALS AND CUSTOMERS REGARDING
THE PRODUCT AND THE MARKET OR FUNDED BY UNRESTRICTED EDUCATIONAL GRANTS,
INCLUDING EDUCATIONAL PROGRAMS AND SEMINARS AND CONTINUING MEDICAL EDUCATION
MATERIALS.


 


SECTION 1.26           “EFFECTIVE DATE” HAS THE MEANING SET FORTH IN THE
PREAMBLE TO THIS AGREEMENT.


 


SECTION 1.27           “ESPRIT” MEANS ESPRIT PHARMA, INC., A DELAWARE
CORPORATION.


 


SECTION 1.28           “ESPRIT LICENSE AGREEMENT” MEANS THE EXCLUSIVE LICENSE
AND MARKETING AGREEMENT, DATED AS OF JULY 21, 2005, BETWEEN DEPOMED AND ESPRIT,
AS AMENDED.


 


SECTION 1.29           “ESPRIT PROMOTIONAL MATERIALS” HAS THE MEANING SET FORTH
IN SECTION 4.3(B).


 


SECTION 1.30           “ESPRIT TERMINATION AGREEMENT” MEANS THE TERMINATION
AGREEMENT BETWEEN DEPOMED AND ESPRIT, DATED AS OF JULY 5, 2007, PROVIDING FOR,
AMONG OTHER MATTERS, THE TERMINATION OF THE ESPRIT LICENSE AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.31           “EXECUTIVE OFFICERS” MEANS THE CHIEF OPERATING OFFICER OF
DEPOMED (OR, IF THERE IS NO SUCH OFFICER, ITS PRESIDENT OR CHIEF EXECUTIVE
OFFICER) AND THE PRESIDENT, BRAND DIVISION OF WATSON (OR, IF THERE IS NO SUCH
OFFICER, ITS PRESIDENT OR CHIEF EXECUTIVE OFFICER).


 


SECTION 1.32           “FDA” MEANS THE UNITED STATES FOOD AND DRUG
ADMINISTRATION OR ANY SUCCESSOR AGENCY PERFORMING COMPARABLE FUNCTIONS IN THE
TERRITORY.


 


SECTION 1.33           “FIELD” MEANS THE UROLOGY FIELD AND THE OB/GYN FIELD,
SUBJECT TO PROVISIONS OF SECTIONS 7.4 AND 8.2(A).


 


SECTION 1.34           “FIELD BASELINE PRESCRIPTIONS PER MONTH” MEANS, SUBJECT
TO SECTION 8.2(A), THE MONTHLY AVERAGE NUMBER OF UNITS OF PRODUCT INCLUDED
WITHIN TOTAL PRESCRIPTIONS DISPENSED DURING THE THREE-MONTH PERIOD BEGINNING ON
JUNE 1, 2007 AND ENDING ON AUGUST 31, 2007 IN THE TERRITORY WITHIN THE FIELD (AS
REFLECTED IN THE PRESCRIBER DATA).


 


SECTION 1.35           “FIELD BASELINE PRESCRIPTIONS” MEANS, FOR ANY PARTICULAR
PERIOD, THE RESULT OF (A) FIELD BASELINE PRESCRIPTIONS PER MONTH, MULTIPLIED BY
(B) THE NUMBER OF MONTHS WITHIN SUCH PERIOD (ROUNDED TO THE NEAREST ONE-TENTH OF
ONE MONTH).


 


SECTION 1.36           “FIELD COGS” MEANS, FOR A PARTICULAR PERIOD, THE RESULT
OF (A) COGS FOR SUCH PERIOD, MULTIPLIED BY (B) THE FIELD RATIO FOR SUCH PERIOD.


 


SECTION 1.37           “FIELD GROSS MARGIN” MEANS, FOR A PARTICULAR PERIOD, THE
RESULT OF (A) THE REMAINDER OF (X) FIELD NET SALES FOR SUCH PERIOD MINUS (Y)
FIELD COGS FOR SUCH PERIOD, MULTIPLIED BY (B) THE DETAIL SHORTFALL RATIO FOR
SUCH PERIOD.


 


SECTION 1.38           “FIELD NET SALES” MEANS, FOR A PARTICULAR PERIOD, THE
RESULT OF (A) NET SALES FOR SUCH PERIOD, MULTIPLIED BY (B) THE FIELD RATIO FOR
SUCH PERIOD.


 


SECTION 1.39           “FIELD PRESCRIPTION UNITS” MEANS, FOR A PARTICULAR
PERIOD, THE REMAINDER OF (A) THE SUM OF (I) THE NUMBER OF UNITS OF PRODUCT
INCLUDED WITHIN PRESCRIPTIONS FILLED DURING SUCH PERIOD IN THE TERRITORY WITHIN
THE FIELD, AS REFLECTED IN THE PRESCRIBER DATA, PLUS (II) THE NUMBER OF UNITS OF
PRODUCT INCLUDED WITHIN THE CHANNEL FOR SUCH PERIOD, AS REFLECTED IN THE
PRESCRIBER DATA, MINUS (B) FIELD BASELINE PRESCRIPTIONS FOR SUCH PERIOD.


 


SECTION 1.40           “FIELD RATIO” MEANS, FOR A PARTICULAR PERIOD, THE SUM OF
(A) THE QUOTIENT OF (I) FIELD PRESCRIPTION UNITS FOR SUCH PERIOD, DIVIDED BY
(II) THE NUMBER OF UNITS OF PRODUCT INCLUDED WITHIN PRODUCT PRESCRIPTIONS FILLED
DURING SUCH PERIOD IN THE TERRITORY, AS REFLECTED IN THE PRESCRIBER DATA (SUCH
QUOTIENT BEING THE “FIELD PHYSICIAN RATIO”), PLUS (B) THE PRODUCT OF (I) THE
QUOTIENT OF (X) PA/NP PRESCRIPTION UNITS FOR SUCH PERIOD, DIVIDED BY (Y) THE
NUMBER OF UNITS OF PRODUCT INCLUDED WITHIN PRODUCT PRESCRIPTIONS FILLED DURING
SUCH PERIOD IN THE TERRITORY, AS REFLECTED IN THE PRESCRIBER DATA, MULTIPLIED BY
(II) THE FIELD PHYSICIAN RATIO.


 


SECTION 1.41           “FINAL AGREEMENT QUARTER” MEANS THE PERIOD COMMENCING ON
THE FIRST DAY FOLLOWING THE LAST FULL AGREEMENT QUARTER DURING THE TERM AND
ENDING ON THE LAST DAY OF THE TERM.


 


SECTION 1.42           “FORCE MAJEURE EVENT” HAS THE MEANING SET FORTH IN
SECTION 15.7.

 

3

--------------------------------------------------------------------------------


 


SECTION 1.43           “GAAP” HAS THE MEANING SET FORTH IN SECTION 7.2(C).


 


SECTION 1.44           “GOVERNMENTAL AUTHORITY” SHALL MEAN ANY COURT, AGENCY,
AUTHORITY, DEPARTMENT, REGULATORY BODY OR OTHER INSTRUMENTALITY OF ANY
GOVERNMENT OR COUNTRY OR OF ANY NATIONAL, FEDERAL, STATE, PROVINCIAL, REGIONAL,
COUNTY, CITY OR OTHER POLITICAL SUBDIVISION OF ANY SUCH GOVERNMENT OR ANY
SUPRANATIONAL ORGANIZATION OF WHICH ANY SUCH COUNTRY IS A MEMBER, WHICH HAS
COMPETENT AND BINDING AUTHORITY TO DECIDE, MANDATE, REGULATE, ENFORCE, OR
OTHERWISE CONTROL THE ACTIVITIES OF THE PARTIES CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 1.45           “INITIAL AGREEMENT QUARTER” MEANS THE PERIOD COMMENCING
ON THE EFFECTIVE DATE AND ENDING ON SEPTEMBER 30, 2007.


 


SECTION 1.46           “INITIAL EFFECTIVE DATE” MEANS JULY 18, 2007.


 


SECTION 1.47           “JAMS” HAS THE MEANING SET FORTH IN SECTION 3.5(B).


 


SECTION 1.48           “JSC” HAS THE MEANING SET FORTH IN SECTION 3.1.


 


SECTION 1.49           “LEGAL REQUIREMENTS” MEANS LAWS, RULES AND REGULATIONS OF
ANY GOVERNMENTAL AUTHORITY IN THE TERRITORY.


 


SECTION 1.50           “MINIMUM SALES FORCE LEVEL” HAS THE MEANING SET FORTH IN
SECTION 4.3(A).


 


SECTION 1.51           “NDA” MEANS ANY “NEW DRUG APPLICATION” (AS SUCH TERM IS
USED UNDER THE ACT) FILED OR ACQUIRED BY DEPOMED OR ANY AFFILIATE WITH THE FDA
WITH RESPECT TO THE PRODUCT AND ALL SUBSEQUENT SUBMISSIONS, SUPPLEMENTS AND
AMENDMENTS THERETO, INCLUDING NDA NO. 21-744 FILED WITH THE FDA ON JULY 18, 2004
(AS SUCH NDA MAY BE AMENDED OR SUPPLEMENTED SUBSEQUENT TO THE INITIAL EFFECTIVE
DATE).


 


SECTION 1.52           “NET SALES” MEANS, FOR A PARTICULAR PERIOD, THE GROSS
AMOUNT INVOICED ON SALES OF PRODUCT IN THE TERRITORY RECOGNIZED AS GROSS REVENUE
IN ACCORDANCE WITH GAAP BY DEPOMED, ITS AFFILIATES, LICENSEES, SUBLICENSEES AND
ASSIGNS TO INDEPENDENT, UNRELATED THIRD PARTIES DURING SUCH PERIOD IN BONA FIDE
ARMS’ LENGTH TRANSACTIONS, LESS THE FOLLOWING DEDUCTIONS, CALCULATED IN
ACCORDANCE WITH GAAP: (A) FREIGHT, INSURANCE (BUT ONLY INSURANCE WITH RESPECT TO
SHIPPING THE PRODUCT), AND OTHER TRANSPORTATION CHARGES TO THE EXTENT ADDED TO
THE SALES PRICE AND SET FORTH SEPARATELY AS SUCH ON THE TOTAL AMOUNT INVOICED;
(B) ANY SALES, USE, VALUE-ADDED, EXCISE TAXES OR DUTIES OR ALLOWANCES ON THE
SELLING PRICE OF PRODUCT; (C) CHARGEBACKS, TRADE, QUANTITY AND CASH DISCOUNTS
AND REBATES TO THE EXTENT CUSTOMARY IN THE TRADE, INCLUDING GOVERNMENTAL
REBATES; (D) ALLOWANCES OR CREDITS, INCLUDING ALLOWANCES OR CREDITS TO CUSTOMERS
ON ACCOUNT OF REJECTION, DEFECTS OR RETURNS OF THE PRODUCT ENTERING TRADE AFTER
THE PROMOTION COMMENCEMENT DATE, OR BECAUSE OF A RETROACTIVE PRICE REDUCTION; 
AND (F) COSTS ASSOCIATED WITH ANY PRODUCT VOUCHER OR CO-PAY ASSISTANCE PROGRAMS,
TO THE EXTENT FUNDED BY DEPOMED AND APPROVED BY WATSON. NET SALES SHALL NOT
INCLUDE A SALE OR TRANSFER TO AN AFFILIATE, LICENSEE, SUBLICENSEE OR ASSIGN OF
WATSON OR DEPOMED OR IF DONE FOR CLINICAL, REGULATORY OR GOVERNMENTAL PURPOSES
WHERE NO CONSIDERATION IS RECEIVED; BUT THE RESALE BY SUCH AFFILIATE, LICENSEE,
SUBLICENSEE OR ASSIGN OF WATSON OR DEPOMED SHALL BE CONSIDERED A SALE OF SUCH
PRODUCT.

 

4

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


SECTION 1.53           “OB/GYN DETAIL MINIMUM” MEANS, FOR A PARTICULAR PERIOD,
[***] OF THE PDES REQUIRED TO BE PERFORMED ON PROFESSIONALS ON THE WATSON
PHYSICIAN LIST WITHIN THE OB/GYN FIELD FOR SUCH PERIOD, AS REFLECTED IN THE
ANNUAL PLAN(S) OR THE 2007 PLAN (AS APPLICABLE) FOR SUCH PERIOD AND IN SECTIONS
4.1(C) – (J) OF THIS AGREEMENT (AS APPLICABLE).


 


SECTION 1.54           “OB/GYN FIELD” MEANS PROFESSIONALS PRACTICING OBSTETRICS
AND/OR GYNECOLOGY, AS SO IDENTIFIED BY PRIMARY AMA SPECIALTY, AND SET FORTH IN
THE PRESCRIBER DATA.


 


SECTION 1.55           “ORDER” MEANS ANY AWARD, DECISION, INJUNCTION, JUDGMENT,
DECREE, ORDER, RULING, OR VERDICT ENTERED, ISSUED, MADE, OR RENDERED BY ANY
GOVERNMENTAL AUTHORITY OR BY ANY ARBITRATOR.


 


SECTION 1.56           “P1 DETAIL” MEANS A DETAIL WHERE THE PRODUCT IS THE FIRST
ITEM PRESENTED.


 


SECTION 1.57           “P2 DETAIL” MEANS A DETAIL WHERE THE PRODUCT IS THE
SECOND ITEM PRESENTED.


 


SECTION 1.58           “P3 DETAIL” MEANS A DETAIL WHERE THE PRODUCT IS THE THIRD
ITEM PRESENTED.


 


SECTION 1.59           “PA/NP PRESCRIPTION UNITS” MEANS, FOR A PARTICULAR
PERIOD, THE NUMBER OF UNITS OF PRODUCT INCLUDED WITHIN PRODUCT PRESCRIPTIONS
FILLED DURING SUCH PERIOD IN THE TERRITORY THAT RESULT FROM PRESCRIPTIONS
WRITTEN BY PHYSICIAN ASSISTANTS AND NURSE PRACTITIONERS, AS REFLECTED IN THE
PRESCRIBER DATA.


 


SECTION 1.60           “PDE” MEANS A PRIMARY DETAIL EQUIVALENT, AND IS
EQUIVALENT TO EITHER OF THE FOLLOWING:  [***]. DETAILS OTHER THAN P1 DETAILS, P2
DETAILS AND P3 DETAILS WILL HAVE NO EFFECT ON ANY CALCULATION OF PDES. P3
DETAILS WILL HAVE NO EFFECT ON THE CALCULATION OF PDES PRIOR TO DECEMBER 31,
2008.


 


SECTION 1.61           “PDMA” MEANS THE PRESCRIPTION DRUG MARKETING ACT, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


SECTION 1.62           “PERSON” MEANS ANY INDIVIDUAL, CORPORATION (INCLUDING ANY
NON-PROFIT CORPORATION), GENERAL OR LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY, JOINT VENTURE, ESTATE, TRUST, ASSOCIATION, ORGANIZATION, LABOR UNION,
OR OTHER ENTITY OR GOVERNMENTAL AUTHORITY.


 


SECTION 1.63           “PRESCRIBER DATA” MEANS IMS HEALTH NATIONAL PRESCRIPTION
AUDIT DATA, WHICH MEASURES BOTH TOTAL PRESCRIPTIONS DISPENSED AND EXTENDED UNITS
DISPENSED (I.E., UNITS) FOR PRODUCT  IN THE TERRITORY, SEPARATELY SETTING FORTH
THE UROLOGY FIELD, THE OB/GYN FIELD, THE SALES CHANNEL (LONG TERM CARE), AND
PRESCRIPTIONS ATTRIBUTABLE TO PHYSICIAN ASSISTANTS AND NURSE PRACTITIONERS
DURING A SPECIFIED TIME PERIOD, OR SUCH DATA FROM AN ALTERNATIVE SOURCE MUTUALLY
AGREED IN WRITING BY THE PARTIES.


 


SECTION 1.64           “PRODUCT” MEANS THE ONCE-DAILY ORAL TABLET FORMULATION
CONTAINING CIPROFLOXACIN AS THE SOLE ACTIVE PHARMACEUTICAL INGREDIENT KNOWN AS
PROQUIN XR AND APPROVED IN THE TERRITORY UNDER NDA NO. 21-744 APPROVED BY THE
FDA ON MAY 19, 2005 (AS SUCH NDA MAY BE AMENDED OR SUPPLEMENTED SUBSEQUENT TO
THE INITIAL EFFECTIVE DATE).

 

--------------------------------------------------------------------------------


 


SECTION 1.65           “PRODUCT COMPLAINTS” MEANS ANY REPORT CONCERNING THE
QUALITY, PURITY, QUANTITY, WEIGHT, PHARMACOLOGIC ACTIVITY, LABELING, IDENTITY OR
APPEARANCE OF THE PRODUCT.


 


SECTION 1.66           “PROFESSIONAL” MEANS A PHYSICIAN OR OTHER HEALTH CARE
PRACTITIONER WHO IS PERMITTED BY LAW TO PRESCRIBE PRODUCT.


 


SECTION 1.67           “PROMOTE,” “PROMOTIONAL” AND “PROMOTION” MEAN, WITH
RESPECT TO THE PRODUCT, ANY ACTIVITIES UNDERTAKEN TO ENCOURAGE SALES OR USE OF
THE PRODUCT, INCLUDING DETAILS, PRODUCT SAMPLING, DETAIL AIDS, DROP-OFFS,
COUPONS, DISCOUNT CARDS, JOURNAL ADVERTISING, DIRECT MAIL PROGRAMS,
DIRECT-TO-CONSUMER ADVERTISING, CONVENTION EXHIBITS AND ALL OTHER FORMS OF
MARKETING, ADVERTISING, PUBLIC RELATIONS OR PROMOTION.


 


SECTION 1.68           “PROMOTION COMMENCEMENT DATE” HAS THE MEANING SET FORTH
IN SECTION 4.1(B).


 


SECTION 1.69           “PROMOTION FEES” HAS THE MEANING SET FORTH IN SECTION
7.1(A).


 


SECTION 1.70           “PROMOTIONAL EFFORT” HAS THE MEANING SET FORTH IN SECTION
4.1(A).


 


SECTION 1.71           “PROMOTIONAL MATERIALS” HAS THE MEANING SET FORTH IN
SECTION 4.4(A).


 


SECTION 1.72           “PROPRIETARY INFORMATION” MEANS ANY PROPRIETARY OR
CONFIDENTIAL INFORMATION COMMUNICATED FROM ONE PARTY TO THE OTHER IN CONNECTION
OR RELATING TO THIS AGREEMENT, WHICH IS IDENTIFIED AS CONFIDENTIAL OR
PROPRIETARY, OR WHICH THE OTHER PARTY KNOWS OR HAS REASON TO KNOW IS
CONFIDENTIAL OR PROPRIETARY, INCLUDING THE TECHNOLOGY AND FINANCIAL, MARKETING,
BUSINESS, TECHNICAL AND SCIENTIFIC INFORMATION OR DATA, INFORMATION RELATED TO
WATSON’S COMPENSATION OF ITS SALES REPRESENTATIVES, INFORMATION CONTAINED WITHIN
THE ANNUAL PLAN AND 2007 PLAN, AND THE INFORMATION DESCRIBED IN SECTION 4.6,
WHETHER COMMUNICATED IN WRITING, ORALLY OR ELECTRONICALLY. PROPRIETARY
INFORMATION SHALL NOT INCLUDE INFORMATION THAT THE RECEIVING PARTY CAN SHOW
THROUGH WRITTEN DOCUMENTATION:


 


(A)           AT THE TIME OF DISCLOSURE, IS PUBLICLY KNOWN;


 


(B)           AFTER THE TIME OF DISCLOSURE, BECOMES PART OF THE PUBLIC DOMAIN,
EXCEPT BY BREACH OF AN AGREEMENT BETWEEN THE DISCLOSING PARTY OR ANY AFFILIATE
THEREOF AND THE RECEIVING PARTY OR ANY AFFILIATE THEREOF;


 


(C)           IS OR WAS IN THE POSSESSION OF THE RECEIVING PARTY OR ANY
AFFILIATE THEREOF AT THE TIME OF DISCLOSURE BY THE DISCLOSING PARTY AND WAS NOT
ACQUIRED DIRECTLY OR INDIRECTLY FROM THE DISCLOSING PARTY OR ANY AFFILIATE
THEREOF OR FROM ANY OTHER PARTY UNDER AN AGREEMENT OF CONFIDENTIALITY TO THE
DISCLOSING PARTY OR ANY AFFILIATE THEREOF; AND


 


(D)           IS OR WAS DEVELOPED BY THE RECEIVING PARTY OR ITS AFFILIATES
WITHOUT USE OF OR REFERENCE TO THE OTHER PARTY’S PROPRIETARY INFORMATION.


 


SECTION 1.73           “REGULATORY APPROVAL” MEANS ANY AND ALL CONSENTS OR OTHER
AUTHORIZATIONS OR APPROVALS REQUIRED FROM A GOVERNMENTAL AUTHORITY TO MARKET AND
SELL THE PRODUCT IN THE TERRITORY, BUT EXCLUDING ANY FORM OF REIMBURSEMENT
APPROVAL.

 

2

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


SECTION 1.74           “SALES REPRESENTATIVES” MEANS SALES REPRESENTATIVES
EMPLOYED BY WATSON TO PROMOTE THE PRODUCT, WHO HAVE BEEN TRAINED AND EQUIPPED TO
PROMOTE THE PRODUCT IN ACCORDANCE WITH THIS AGREEMENT. THIRD PARTIES MAY ONLY BE
ENGAGED AS SALES REPRESENTATIVES IF THEY ARE FULL-TIME CONTRACTORS OF WATSON,
EXCLUSIVE TO WATSON, AND CARRY WATSON’S BUSINESS CARD.


 


SECTION 1.75           “SAMPLES” HAS THE MEANING SET FORTH IN SECTION 6.5.


 


SECTION 1.76           “SERIOUS ADVERSE DRUG EXPERIENCE” MEANS ANY ADVERSE DRUG
EXPERIENCE, INCLUDING THOSE SUBJECT TO EXPEDITED REPORTING AS DEFINED IN THE
REGULATIONS CITED BELOW, THAT IS FATAL OR LIFE-THREATENING, REQUIRES
HOSPITALIZATION OR PROLONGATION OF EXISTING HOSPITALIZATION, RESULTS IN
PERSISTENT OR SIGNIFICANT DISABILITY OR INCAPACITY, IS A CONGENITAL
ANOMALY/BIRTH DEFECT, OR IS OF COMPARABLE MEDICAL SIGNIFICANCE OR ANY OTHER
EVENT WHICH WOULD CONSTITUTE A “SERIOUS” ADVERSE DRUG EXPERIENCE PURSUANT TO THE
TERMS OF 21 C.F.R. 314.80 OR 312.32.


 


SECTION 1.77           “SERIOUS ADVERSE DRUG EXPERIENCE REPORT” MEANS ANY
ADVERSE DRUG EXPERIENCE REPORT THAT INVOLVES A SERIOUS ADVERSE DRUG EXPERIENCE.


 


SECTION 1.78           “TAIL GROSS MARGIN PERCENTAGE” MEANS THE FOLLOWING:


 


(A)                                  IF THIS AGREEMENT TERMINATES ON OR AFTER
SEPTEMBER 30, 2010 AND BEFORE SEPTEMBER 30, 2011, [***] (IF THE TAIL PERIOD IS
EIGHT CALENDAR QUARTERS) OR [***] (IF THE TAIL PERIOD IS FOUR CALENDAR
QUARTERS);


 


(B)                                 IF THIS AGREEMENT TERMINATES ON OR AFTER
SEPTEMBER 30, 2011 AND BEFORE SEPTEMBER 30, 2012, [***] (IF THE TAIL PERIOD IS
EIGHT CALENDAR QUARTERS) OR [***] (IF THE TAIL PERIOD IS FOUR CALENDAR
QUARTERS); OR


 


(C)                                  IF THIS AGREEMENT TERMINATES ON OR AFTER
SEPTEMBER 30, 2012, [***] (IF THE TAIL PERIOD IS EIGHT CALENDAR QUARTERS) OR
[***] (IF THE TAIL PERIOD IS FOUR CALENDAR QUARTERS).


 


IF THIS AGREEMENT TERMINATES ONLY IN PART WITH RESPECT TO THE OB/GYN FIELD OR
THE UROLOGY FIELD PURSUANT TO SECTION 8.2(A), THE TAIL GROSS MARGIN PERCENTAGE
SHALL BE DETERMINED AS SET FORTH IN CLAUSES (A) – (C) ABOVE WITH RESPECT TO EACH
SUB-FIELD UPON THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO THAT
SUB-FIELD).


 


SECTION 1.79           “TAIL PERIOD” MEANS, [***]. NOTWITHSTANDING THE
FOREGOING, BUT SUBJECT TO SECTION 8.7(C), THERE SHALL BE NO TAIL PERIOD UNLESS
THE TERM SHALL BE IN EFFECT UNTIL AT LEAST SEPTEMBER 30, 2010. IF THIS AGREEMENT
TERMINATES ONLY IN PART WITH RESPECT TO THE OB/GYN FIELD OR THE UROLOGY FIELD
PURSUANT TO SECTION 8.2(A), THERE SHALL BE A SEPARATE TAIL PERIOD FOR EACH
SUB-FIELD, AND THE LENGTH OF EACH SUCH TAIL PERIOD SHALL BE DETERMINED AS SET
FORTH IN THE IMMEDIATELY PRECEDING SENTENCE.


 


SECTION 1.80           “TECHNOLOGY” MEANS ALL PHARMACOLOGICAL, TOXICOLOGICAL,
PRECLINICAL, CLINICAL, TECHNICAL OR OTHER INFORMATION, DATA AND ANALYSIS AND
KNOW-HOW RELATING TO THE REGISTRATION, MANUFACTURE, PACKAGING, USE, MARKETING
AND SALE OF THE PRODUCT AND ALL PROPRIETARY

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


RIGHTS RELATING THERETO OWNED BY DEPOMED OR ITS AFFILIATES OR TO WHICH DEPOMED
OR ITS AFFILIATES HAS RIGHTS SO AS TO BE ABLE TO LICENSE, AND RELATING OR
PERTAINING TO THE PRODUCT.


 


SECTION 1.81           “TERM” HAS THE MEANING SET FORTH IN SECTION 8.1.


 


SECTION 1.82           “TERRITORY” MEANS THE UNITED STATES, INCLUDING ITS
TERRITORIES AND POSSESSIONS AND PUERTO RICO.


 


SECTION 1.83           “THIRD PARTY” MEANS ANY PERSON OTHER THAN WATSON OR
DEPOMED OR THEIR RESPECTIVE AFFILIATES.


 


SECTION 1.84           “UNIT” MEANS A SINGLE TABLET OF THE PRODUCT.


 


SECTION 1.85           “UNITED STATES BANKRUPTCY CODE” SHALL MEAN THE U.S.
BANKRUPTCY CODE, 11 U.S.C. §§ 101, ET SEQ.


 


SECTION 1.86           “UROLOGY DETAIL MINIMUM” MEANS, FOR A PARTICULAR PERIOD,
[***] OF THE PDES REQUIRED TO BE PERFORMED ON PROFESSIONALS ON THE WATSON
PHYSICIAN LIST WITHIN THE UROLOGY FIELD FOR SUCH PERIOD, AS REFLECTED IN THE
ANNUAL PLAN(S) OR THE 2007 PLAN (AS APPLICABLE) FOR SUCH PERIOD AND IN SECTIONS
4.1(C) – (J) OF THIS AGREEMENT (AS APPLICABLE).


 


SECTION 1.87           “UROLOGY FIELD” MEANS PROFESSIONALS PRACTICING UROLOGY,
AS SO IDENTIFIED BY PRIMARY AMA SPECIALTY AND SET FORTH IN THE PRESCRIBER DATA.


 


SECTION 1.88           “VOLUME FORECAST” HAS THE MEANING SET FORTH IN SECTION
6.3.


 


SECTION 1.89           “WATSON” HAS THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.


 


SECTION 1.90           “WATSON PHYSICIAN LIST” MEANS THE LIST OF PROFESSIONALS
TO WHOM THE WATSON SALES FORCE PRESENTS DETAILS, WHICH LIST HAS BEEN AGREED TO
IN WRITING BY THE PARTIES PRIOR TO THE EFFECTIVE DATE (IT BEING UNDERSTOOD THAT
SUCH LIST INCLUDES [***]. THE WATSON PHYSICIAN LIST IS SUBJECT TO CHANGE FROM
TIME TO TIME THROUGHOUT THE TERM OF THIS AGREEMENT TO REFLECT THE THEN CURRENT
[***], OR AS OTHERWISE AGREED IN WRITING BY THE PARTIES.


 


SECTION 1.91           “WATSON SALES FORCE” MEANS THE FIELD FORCE OF SALES
REPRESENTATIVES EMPLOYED OR CONTRACTED BY WATSON TO PROMOTE THE PRODUCT IN THE
TERRITORY WITHIN THE FIELD.


 


SECTION 1.92           “WATSON TRADEMARKS” MEANS THE TRADEMARKS SET FORTH ON
SCHEDULE 1.92.


 


SECTION 1.93           “WHOLESALER AFFILIATE” SHALL MEAN AN AFFILIATE OF WATSON,
SUBSTANTIALLY ALL OF THE BUSINESS OF WHICH CONSISTS OF THE WHOLESALE
DISTRIBUTION OF PHARMACEUTICAL PRODUCTS.

 

--------------------------------------------------------------------------------


 


ARTICLE II


 


GRANT


 


SECTION 2.1             GRANT OF PROMOTION RIGHTS. DURING THE TERM, SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, DEPOMED HEREBY GRANTS TO WATSON AND
ITS AFFILIATES AND WATSON AND ITS AFFILIATES HEREBY ACCEPT A CO-EXCLUSIVE RIGHT
(TOGETHER WITH DEPOMED AND ITS AFFILIATES ONLY) TO PROMOTE THE PRODUCT UNDER THE
DEPOMED TRADEMARKS IN THE TERRITORY WITHIN THE FIELD AND CHANNEL ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN.


 


SECTION 2.2             SUBLICENSE. WATSON SHALL NOT SUBLICENSE, SUBCONTRACT OR
OTHERWISE TRANSFER OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT WITHOUT THE EXPRESS WRITTEN CONSENT OF DEPOMED, WHICH CONSENT MAY NOT
BE UNREASONABLY WITHHELD OR DELAYED BY DEPOMED.


 


SECTION 2.3             LIMITATION ON PROMOTION.


 


(A)           DURING THE TERM OF THIS AGREEMENT, THE WATSON SALES FORCE SHALL
NOT (I) PROMOTE IN THE TERRITORY ANY PRODUCT CONTAINING CIPROFLOXACIN
HYDROCHLORIDE, OR (II) PROMOTE IN THE TERRITORY WITHIN THE FIELD ANY PRODUCT FOR
THE TREATMENT OF URINARY TRACT INFECTIONS, IN EACH CASE OTHER THAN THE PRODUCT.


 


(B)           DURING THE PERIOD BEGINNING ON THE INITIAL EFFECTIVE DATE AND
ENDING ON DECEMBER 31, 2008, WATSON SHALL NOT, AND SHALL CAUSE IF AFFILIATES NOT
TO, PROMOTE IN THE TERRITORY ANY PRODUCT CONTAINING CIPROFLOXACIN HYDROCHLORIDE,
OTHER THAN THE PRODUCT.


 


SECTION 2.4             RETENTION OF RIGHTS. DEPOMED RETAINS AND SHALL RETAIN
ALL PROPRIETARY AND PROPERTY INTERESTS IN THE PRODUCT UNTIL THE POINT OF SALE
OR, IN THE CASE OF SAMPLES, UNTIL DELIVERED TO WATSON AS CONTEMPLATED BY SECTION
6.5. WATSON WILL NOT HAVE NOR REPRESENT THAT IT HAS ANY CONTROL OR PROPRIETARY
OR PROPERTY INTERESTS IN THE PRODUCT, EXCEPT FOR THE LICENSES AND RIGHTS
SPECIFICALLY GRANTED HEREUNDER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO GRANT WATSON, BY IMPLICATION, A LICENSE OR
OTHER RIGHT OR INTEREST IN ANY PATENT, TRADEMARK OR OTHER SIMILAR PROPERTY OF
DEPOMED OR ITS AFFILIATES, EXCEPT AS MAY BE NECESSARY FOR WATSON TO PROMOTE THE
PRODUCT PURSUANT TO THIS AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NOTHING CONTAINED HEREIN SHALL BE DEEMED TO GRANT DEPOMED, BY IMPLICATION, A
LICENSE OR OTHER RIGHT OR INTEREST IN ANY PATENT, TRADEMARK OR OTHER SIMILAR
PROPERTY OF WATSON OR ITS AFFILIATES, EXCEPT AS MAY BE NECESSARY FOR DEPOMED TO
PROMOTE THE PRODUCT PURSUANT TO THIS AGREEMENT.


 


SECTION 2.5             ESPRIT TERMINATION AGREEMENT. DEPOMED HAS ENTERED INTO
THE ESPRIT TERMINATION AGREEMENT, WHICH PROVIDES FOR, AMONG OTHER MATTERS, THE
TERMINATION OF THE ESPRIT LICENSE AGREEMENT AND A TRANSITION PLAN PROVIDING FOR
THE TRANSITION OF THE PRODUCT BACK TO DEPOMED FROM ESPRIT THAT INCLUDES SPECIFIC
ACTIVITIES AND TIMELINES (THE “TRANSITION PLAN”). WATSON HAS REVIEWED THE
TRANSITION PLAN. DEPOMED WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE ESPRIT TO
COMPLY WITH ITS OBLIGATIONS UNDER THE ESPRIT TERMINATION AGREEMENT AND THE
TRANSITION PLAN. SO LONG AS DEPOMED USES ITS REASONABLE BEST EFFORTS TO CAUSE
ESPRIT TO COMPLY WITH ITS OBLIGATIONS UNDER THE ESPRIT TERMINATION AGREEMENT AND
THE TRANSITION PLAN, DEPOMED SHALL NOT

 

2

--------------------------------------------------------------------------------


 


BE IN BREACH OF THIS AGREEMENT AS A RESULT OF ANY FAILURE BY ESPRIT TO COMPLY
WITH ITS OBLIGATIONS UNDER THE ESPRIT TERMINATION AGREEMENT OR THE TRANSITION
PLAN.


 


ARTICLE III


 


JOINT STEERING COMMITTEE


 


SECTION 3.1             ESTABLISHMENT. THE PARTIES AGREE TO ESTABLISH, FOR THE
PURPOSES SPECIFIED HEREIN, A JOINT STEERING COMMITTEE (THE “JSC”). THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE JSC DOES NOT HAVE THE POWER TO AMEND, MODIFY OR
WAIVE ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT.


 


SECTION 3.2             JOINT STEERING COMMITTEE. THE JSC SHALL BE ESTABLISHED
BY THE PARTIES AND SHALL BE COMPRISED OF FOUR MEMBERS, TWO OF WHOM SHALL BE
APPOINTED BY DEPOMED AND TWO OF WHOM SHALL BE APPOINTED BY WATSON. EACH PARTY’S
RESPECTIVE INITIAL APPOINTMENTS TO THE JSC ARE SET FORTH ON SCHEDULE 3.2 HERETO.
A PARTY MAY CHANGE ANY OF ITS REPRESENTATIVES AT ANY TIME IF A NEW PERSON IS
APPOINTED TO ANY OF THE FOREGOING POSITIONS BY GIVING WRITTEN NOTICE TO THE
OTHER PARTY. THE TOTAL NUMBER OF JSC MEMBERS MAY BE CHANGED BY UNANIMOUS VOTE OF
THE JSC FROM TIME TO TIME AS APPROPRIATE; PROVIDED, THAT THE JSC SHALL IN ALL
CASES BE COMPRISED OF AN EQUAL NUMBER OF MEMBERS FROM EACH OF DEPOMED AND
WATSON. WATSON AND DEPOMED EACH WILL DESIGNATE ONE REPRESENTATIVE OF SUCH PARTY
TO SERVE AS CO-CHAIRS OF THE JSC (THE “CO-CHAIRS”). THE MEMBERS APPOINTED TO THE
JSC BY EACH PARTY SHALL BE EMPLOYEES OF SUCH PARTY AND SHALL BE VESTED WITH
APPROPRIATE DECISION-MAKING AUTHORITY AND POWER BY SUCH PARTY. THE CHIEF
EXECUTIVE OFFICERS OF WATSON AND DEPOMED SHALL NOT BE MEMBERS OF THE JSC.


 


SECTION 3.3             JSC RESPONSIBILITIES. THE RESPONSIBILITIES OF THE JSC
SHALL BE EXERCISED CONSISTENT WITH THIS AGREEMENT AND SHALL INCLUDE, BUT SHALL
NOT BE LIMITED TO:


 


(A)           REVIEWING AND APPROVING THE ANNUAL PLAN AS CONTEMPLATED BY SECTION
4.5 (WHICH APPROVAL SHALL INCLUDE, WITHOUT LIMITATION, APPROVAL OF THE NUMBER OF
P1 DETAILS, P2 DETAILS AND P3 DETAILS TO BE PERFORMED BY THE WATSON SALES FORCE
FOR PERIODS AFTER DECEMBER 31, 2008);


 


(B)           MONITORING AND REVIEWING COMPLIANCE WITH THE 2007 PLAN OR THE
ANNUAL PLAN;


 


(C)           REVIEWING PRODUCT PROMOTION STRATEGIES AND OBJECTIVES, INCLUDING
PRODUCT POSITIONING, MESSAGING AND BRANDING;


 


(D)           REVIEWING PRODUCT-RELATED ACTIVITIES ASSOCIATED WITH MANAGED
MARKETS, TRADE PIPELINE, MANUFACTURING, AND DISTRIBUTION;


 


(E)           REVIEWING PRICING FOR THE PRODUCT;


 


(F)            REVIEWING PRODUCT-RELATED REGULATORY MATTERS;


 


(G)           REVIEWING SALES INCENTIVE COMPENSATION FOR THE WATSON SALES FORCE
RELATED TO THE PRODUCT FOR PERIODS THROUGH DECEMBER 31, 2008;

 

3

--------------------------------------------------------------------------------


 


(H)           REVIEWING AND APPROVING SALES INCENTIVE COMPENSATION FOR THE
WATSON SALES FORCE RELATED TO THE PRODUCT FOR PERIODS AFTER DECEMBER 31, 2008;


 


(I)            SUCH OTHER FUNCTIONS AS MAY BE MUTUALLY AGREED UPON BY THE
PARTIES FROM TIME TO TIME.


 

For the avoidance of doubt, (i) the JSC shall not have any review or approval
rights with respect to any matters relating to the development of the Product
and (ii) any decisions of the JSC with respect to matters which relate to
Regulatory Approval for the Product shall require Depomed’s prior written
consent.

 


SECTION 3.4             MEETINGS OF THE JSC. MEETINGS OF THE JSC MAY BE CALLED
BY THE CO-CHAIRS OF THE JSC FROM TIME TO TIME AND, UPON NO LESS THAN FIVE DAYS’
NOTICE, SHALL OTHERWISE BE CALLED WHEN REQUESTED BY A PARTY; PROVIDED, HOWEVER,
THAT MEETINGS OF THE JSC SHALL BE HELD ON AT LEAST A MONTHLY BASIS DURING THE
FIRST THREE MONTHS OF THE TERM, AND ON AT LEAST A QUARTERLY BASIS THEREAFTER. IF
POSSIBLE, THE MEETINGS SHALL BE HELD IN PERSON OR WHERE APPROPRIATE, BY VIDEO OR
TELEPHONE CONFERENCE. UNLESS OTHERWISE AGREED, THE LOCATION OF ANY IN-PERSON
MEETINGS OF THE JSC SHALL ALTERNATE BETWEEN THE CORPORATE OFFICES OF THE
PARTIES. THE PARTIES SHALL DETERMINE THE FORM OF THE MEETINGS. SUBJECT TO
SECTION 3.5, DECISIONS SHALL BE MADE UNANIMOUSLY, EACH PARTY HAVING ONE (1) VOTE
REGARDLESS OF THE NUMBER OF REPRESENTATIVES PRESENT OR VOTING; PROVIDED, THAT NO
SUCH VOTE SHALL BE VALID UNLESS EACH PARTY IS REPRESENTED BY AT LEAST TWO
MEMBERS EITHER BY WRITTEN PROXY OR ACTUAL PRESENCE AT THE MEETING AT WHICH THE
VOTE IS TAKEN. SUBJECT TO APPROPRIATE CONFIDENTIALITY UNDERTAKINGS WHERE
APPLICABLE, EACH PARTY SHALL HAVE THE RIGHT, UPON WRITTEN NOTICE TO THE OTHER
PARTY, TO HAVE PRESENT AT JSC MEETINGS ADDITIONAL, NON-VOTING PARTICIPANTS (NOT
TO EXCEED SIX SUCH PARTICIPANTS AT ANY JSC MEETING WITHOUT THE CONSENT OF THE
OTHER PARTY). SUCH ADDITIONAL PARTICIPANTS SHALL NOT BE DEEMED TO BE, OR HAVE
ANY RIGHTS OR RESPONSIBILITIES OF, A MEMBER OF THE JSC. THE PARTIES SHALL CAUSE
THEIR RESPECTIVE REPRESENTATIVES ON THE JSC TO USE THEIR REASONABLE EFFORTS TO
RESOLVE ALL MATTERS PRESENTED TO THEM AS EXPEDITIOUSLY AS POSSIBLE. WATSON SHALL
PROPOSE THE AGENDA FOR EACH REGULAR MEETING AND APPOINT A SECRETARY TO THE
MEETING WHO SHALL RECORD THE MINUTES OF THE MEETING. SUCH MINUTES SHALL BE
CIRCULATED TO THE PARTIES PROMPTLY FOLLOWING THE MEETING FOR REVIEW AND COMMENT
AND FOR UNANIMOUS RATIFICATION BY BOTH PARTIES. EACH PARTY SHALL BEAR ITS OWN
TRAVEL AND RELATED COSTS INCURRED IN CONNECTION WITH PARTICIPATION IN THE JSC.


 


SECTION 3.5             JSC DISPUTES.


 


(A)           IN THE EVENT THAT THE JSC IS, AFTER A PERIOD OF TEN (10) DAYS,
UNABLE TO MAKE A DECISION DUE TO A LACK OF REQUIRED UNANIMITY, EITHER PARTY MAY
SUBMIT THE MATTER BEING CONSIDERED TO THE EXECUTIVE OFFICERS FOR A JOINT
DECISION. IN SUCH EVENT, EITHER CO-CHAIR OF THE JSC, BY WRITTEN NOTICE TO THE
OTHER PARTY, SHALL FORMALLY REQUEST THE DISPUTE BE RESOLVED BY THE EXECUTIVE
OFFICERS, SPECIFYING THE NATURE OF THE DISPUTE WITH SUFFICIENT DETAIL TO PERMIT
ADEQUATE CONSIDERATION BY THE EXECUTIVE OFFICERS. THE EXECUTIVE OFFICERS SHALL
DILIGENTLY AND IN GOOD FAITH ATTEMPT TO RESOLVE THE REFERRED DISPUTE
EXPEDITIOUSLY AND, IN ANY EVENT, WITHIN FIFTEEN (15) DAYS OF RECEIVING SUCH
WRITTEN NOTIFICATION.


 


(B)           IN THE EVENT THAT THE EXECUTIVE OFFICERS ARE UNABLE TO REACH A
RESOLUTION OF ANY REFERRED DISPUTE AFTER GOOD FAITH NEGOTIATIONS DURING THE
FIFTEEN (15) DAY PERIOD REFERRED TO IN

 

4

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission


 


SECTION 3.5(A) ABOVE AND IN THE EVENT SUCH DISPUTE IS NOT RELATED TO COMPLIANCE
WITH THIS AGREEMENT, REGULATORY MATTERS, OR THE VALIDITY, BREACH OR
INTERPRETATION OF THIS AGREEMENT, EITHER PARTY MAY COMMENCE MEDIATION WITHIN
FIFTEEN DAYS AFTER THE CONCLUSION OF SUCH FIFTEEN (15) DAY PERIOD BY PROVIDING
TO THE OTHER PARTY A WRITTEN REQUEST FOR NON-BINDING MEDIATION, SETTING FORTH
THE SUBJECT OF THE DISPUTE AND THE RELIEF REQUESTED (A “MEDIATION NOTICE”). THE
PARTIES WILL COOPERATE WITH JUDICIAL ARBITRATION AND MEDIATION SERVICES (“JAMS”)
AND WITH ONE ANOTHER IN SELECTING A MEDIATOR FROM JAMS’ PANEL OF NEUTRALS, AND
IN SCHEDULING THE MEDIATION PROCEEDINGS. THE PARTIES SHALL ENDEAVOR TO CONCLUDE
ANY MEDIATION UNDER THIS SECTION 3.5 WITHIN THIRTY (30) DAYS AFTER DELIVERY BY
EITHER PARTY OF MEDIATION NOTICE. THE PARTIES COVENANT THAT THEY WILL
PARTICIPATE IN THE MEDIATION IN GOOD FAITH AND THAT THEY WILL SHARE EQUALLY IN
ITS COSTS; PROVIDED THAT EACH PARTY WILL BE RESPONSIBLE FOR ITS OWN ATTORNEY’S
FEES. EITHER PARTY MAY SEEK EQUITABLE RELIEF PRIOR TO THE MEDIATION TO PRESERVE
THE STATUS QUO PENDING THE COMPLETION OF THAT PROCESS. EXCEPT FOR SUCH AN ACTION
TO OBTAIN EQUITABLE RELIEF, NEITHER PARTY MAY COMMENCE A CIVIL ACTION WITH
RESPECT TO THE MATTERS SUBMITTED TO MEDIATION UNTIL AFTER THE COMPLETION OF THE
INITIAL MEDIATION SESSION, OR THIRTY DAYS AFTER DELIVERY OF THE MEDIATION
NOTICE, WHICHEVER OCCURS FIRST.


 


(C)           IN FURTHERANCE OF THE FOREGOING PROVISIONS OF SECTION 3.5(B), IN
CONNECTION WITH ANY MEDIATION CONDUCTED AS SET FORTH PURSUANT TO SECTION 3.5(B)
WITH RESPECT TO A DETAILING OR INCENTIVE COMPENSATION DISPUTE (AS DEFINED
BELOW), EACH PARTY SHALL SUBMIT TO THE MEDIATOR SELECTED PURSUANT TO SECTION
3.5(B) AND TO THE OTHER PARTY, AT LEAST TWO WEEKS IN ADVANCE OF THE MEDIATION
PROCEEDINGS, A BRIEF SUMMARIZING AND SUPPORTING ITS CONTENTIONS WITH RESPECT TO
THE DISPUTE FOR THE PURPOSE OF FACILITATING THE MEDIATION PROCEEDINGS. IF THE
PARTIES FAIL TO RESOLVE ANY DETAILING OR INCENTIVE COMPENSATION DISPUTE
FOLLOWING THE COMPLETION OF MEDIATION PROCEEDINGS WITH RESPECT TO SUCH DETAILING
OR INCENTIVE COMPENSATION DISPUTE (A “DETAILING OR INCENTIVE COMPENSATION
IMPASSE”), DEPOMED MAY TERMINATE THIS AGREEMENT PURSUANT TO SECTION 8.2(C). A
“DETAILING OR INCENTIVE COMPENSATION DISPUTE” IS ANY DISPUTE REGARDING EITHER
(I) THE INCENTIVE COMPENSATION PAYABLE TO THE WATSON SALES FORCE IN RESPECT OF
THE PRODUCT FOR ANY PERIOD AFTER DECEMBER 31, 2008 WHERE WATSON PROPOSES THAT
LESS THAN [***] OF THE INCENTIVE COMPENSATION PAYABLE TO WATSON SALES
REPRESENTATIVES DETAILING THE PRODUCT WILL BE DEPENDENT ON SALES OF THE PRODUCT,
OR (II) THE NUMBER OF P1 DETAILS, P2 DETAILS OR P3 DETAILS TO BE PERFORMED BY
WATSON FOR ANY PERIOD AFTER DECEMBER 31, 2009 WHERE WATSON PROPOSES TO PERFORM
FEWER THAN [***] ANNUAL PDES (ON A PRO-RATED BASIS FOR PARTIAL YEARS).


 


(D)           THE PARTIES AGREE THAT ITEMS THAT ARE SOLELY REVIEWED BY THE JSC,
AND NOT BOTH REVIEWED AND APPROVED BY THE JSC, ARE NOT SUBJECT TO THE DISPUTE
RESOLUTION MECHANISM SET FORTH IN THIS SECTION 3.5. ANY DISPUTES REFERRED TO THE
EXECUTIVE OFFICERS FOR RESOLUTION PURSUANT TO THIS SECTION 3.5 SHALL NOT BE
SUBJECT TO ANY DISPUTE RESOLUTION MECHANISM OR PROCEDURE UNLESS AND UNTIL THE
DISPUTE RESOLUTIONS PROCEDURES SET FORTH IN THIS SECTION 3.5 ARE EXHAUSTED.

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


ARTICLE IV


 


PRODUCT PROMOTION


 


SECTION 4.1             PRODUCT PROMOTION.


 


(A)           SUBJECT TO APPLICABLE LEGAL REQUIREMENTS, AS WELL AS THE
PROVISIONS OF THIS AGREEMENT, WATSON SHALL, FROM AND AFTER THE PROMOTION
COMMENCEMENT DATE, AT ITS SOLE EXPENSE, USE COMMERCIALLY REASONABLE EFFORTS TO
PROMOTE THE PRODUCT IN THE TERRITORY WITHIN THE FIELD IN ACCORDANCE WITH THE
2007 PLAN OR ANNUAL PLAN FOR SUBSEQUENT YEARS (THE “PROMOTIONAL EFFORT”). FOR
PURPOSES OF THE PRECEDING SENTENCE, WATSON’S COMMERCIALLY REASONABLE EFFORTS
SHALL MEAN AT LEAST THE SAME DEGREE OF EFFORT (INCLUDING WITH RESPECT TO THE
REACH AND FREQUENCY OF DETAILS) THAT WATSON WOULD USE FOR THE PROMOTION OF ANY
OF WATSON’S PRODUCTS THAT REPRESENT A SIMILAR COMMERCIAL OPPORTUNITY. THE
PARTIES ACKNOWLEDGE THAT EFFORTS THAT CONSTITUTE COMMERCIALLY REASONABLE EFFORTS
MAY CHANGE DURING THE TERM. ALL STATEMENTS, CORE SELLING MESSAGES AND MATERIALS
TO BE UTILIZED BY WATSON TO PROMOTE THE PRODUCT SHALL BE CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE PROMOTIONAL MATERIALS PROVIDED OR UTILIZED BY
DEPOMED. WATSON WILL CAUSE THE WATSON SALES FORCE AND WATSON EMPLOYEES AND
AGENTS ACTING ON WATSON’S BEHALF TO COMPLY WITH THIS AGREEMENT AND ALL
APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE PROMOTION OF THE PRODUCT.
IT IS UNDERSTOOD, AND WATSON AGREES, THAT IT WILL BE ACCOUNTABLE FOR THE ACTS OR
OMISSIONS OF THE WATSON SALES FORCE AND ITS EMPLOYEES AND AGENTS TO THE EXTENT
SUCH ACTS OR OMISSIONS FAIL TO COMPLY WITH WATSON’S OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           WATSON SHALL COMMENCE (THE DATE OF SUCH COMMENCEMENT, THE
“PROMOTION COMMENCEMENT DATE”) PROMOTION (INCLUDING DETAILS BY THE WATSON SALES
FORCE) OF THE PRODUCT IN ACCORDANCE WITH THIS AGREEMENT AND THE PERFORMANCE OF
THE OTHER OBLIGATIONS CONTAINED HEREIN THAT ARE REQUIRED TO BE PERFORMED FROM
AND AFTER THE PROMOTION COMMENCEMENT DATE AS SOON AS PRACTICABLE FOLLOWING THE
DATE HEREOF, BUT NO LATER THAN OCTOBER 15, 2007.


 


(C)           DURING THE PERIOD BEGINNING ON THE PROMOTION COMMENCEMENT DATE AND
ENDING FOUR MONTHS THEREAFTER, WATSON SHALL PERFORM A P1 DETAIL ON AT LEAST
[***] OF THE PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE UROLOGY FIELD
AT LEAST ONCE EVERY [***];


 


(D)           DURING THE PERIOD BEGINNING ON THE PROMOTION COMMENCEMENT DATE AND
ENDING ON DECEMBER 31, 2007, WATSON SHALL:


 


(I)            PERFORM AN AGGREGATE OF AT LEAST [***] P1 DETAILS AND [***] P2
DETAILS ON PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE UROLOGY FIELD;
AND


 


(II)           PERFORM AN AGGREGATE OF AT LEAST [***] P2 DETAILS ON
PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE OB/GYN FIELD.

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


(E)           DURING EACH AGREEMENT QUARTER IN 2008, WATSON SHALL PERFORM AT
LEAST [***] P1 DETAILS AND [***] P2 DETAILS ON PROFESSIONALS ON THE WATSON
PHYSICIAN LIST WITHIN THE UROLOGY FIELD.


 


(F)            DURING THE AGREEMENT QUARTERS ENDING ON MARCH 31, 2008 AND
DECEMBER 31, 2008, WATSON SHALL PERFORM AT LEAST [***] P1 DETAILS ON
PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE OB/GYN FIELD.


 


(G)           DURING THE AGREEMENT QUARTERS ENDING ON JUNE 30, 2008 AND
SEPTEMBER 30, 2008, WATSON SHALL PERFORM AT LEAST [***] P2 DETAILS ON
PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE OB/GYN FIELD.


 


(H)           DURING EACH AGREEMENT QUARTER IN 2009, WATSON SHALL PERFORM AT
LEAST [***] DETAILS ON PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE
UROLOGY FIELD, WHICH DETAILS SHALL BE ALLOCATED BETWEEN P1 DETAILS, P2 DETAILS
AND P3 DETAILS AS REFLECTED IN THE ANNUAL PLAN FOR 2009 APPROVED BY THE JSC.


 


(I)            DURING EACH AGREEMENT QUARTER DURING THE TERM COMMENCING WITH THE
AGREEMENT QUARTER BEGINNING ON JANUARY 1, 2009, WATSON SHALL PERFORM SUCH NUMBER
OF DETAILS ON PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE OB/GYN
FIELD, AND ALLOCATED BETWEEN P1 DETAILS, P2 DETAILS AND P3 DETAILS, AS IS
REFLECTED IN THE ANNUAL PLAN APPROVED BY THE JSC FOR THE APPLICABLE YEAR.


 


(J)            DURING EACH AGREEMENT QUARTER DURING THE TERM COMMENCING WITH THE
AGREEMENT QUARTER BEGINNING ON JANUARY 1, 2010, WATSON SHALL PERFORM SUCH NUMBER
OF DETAILS ON PROFESSIONALS ON THE WATSON PHYSICIAN LIST WITHIN THE UROLOGY
FIELD, AND ALLOCATED BETWEEN P1 DETAILS, P2 DETAILS AND P3 DETAILS, AS IS
REFLECTED IN THE ANNUAL PLAN APPROVED BY THE JSC FOR THE APPLICABLE YEAR.


 


(K)           REPRESENTATIONS TO CUSTOMERS. WATSON WILL NOT MAKE ANY FALSE OR
MISLEADING REPRESENTATIONS TO PROFESSIONALS, CUSTOMERS OR OTHERS REGARDING
DEPOMED OR THE PRODUCT AND WILL NOT MAKE ANY REPRESENTATIONS, WARRANTIES OR
GUARANTEES WITH RESPECT TO THE SPECIFICATIONS, FEATURES OR CAPABILITIES OF THE
PRODUCT THAT ARE NOT CONSISTENT WITH THE APPLICABLE THEN-CURRENT FDA APPROVED
LABELING, PACKAGE INSERT OR OTHER DOCUMENTATION ACCOMPANYING OR DESCRIBING THE
PRODUCT, INCLUDING DEPOMED’S STANDARD LIMITED WARRANTY AND DISCLAIMERS. WATSON
AGREES TO UNDERTAKE TIMELY AND COMPLETE CORRECTIVE ACTION FOR ANY DEVIATIONS
FROM THIS SECTION 4.2, SUBJECT TO DISCUSSION AND REVIEW BY DEPOMED’S REGULATORY
AFFAIRS AND QUALITY ASSURANCE DEPARTMENT.


 


SECTION 4.2             WATSON SALES FORCE STAFFING, TRAINING AND COMPENSATION.


 


(A)           WATSON AGREES THAT FROM AND AFTER THE PROMOTION COMMENCEMENT DATE,
THE WATSON SALES FORCE WILL BE STAFFED WITH AT LEAST [***] FULL-TIME SALES
REPRESENTATIVES (SUBJECT TO VACANCIES CONSISTENT WITH AVERAGE VACANCY RATE
EXPERIENCED BY WATSON ACROSS ITS TOTAL SALES FORCE) WHO ARE ACTIVELY PROMOTING
THE PRODUCT IN ACCORDANCE WITH THE 2007 PLAN OR ANNUAL PLAN (THE “MINIMUM SALES
FORCE LEVEL”). THROUGHOUT THE REMAINDER OF THE TERM, WATSON SHALL USE

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT THE NUMBER OF SALES
REPRESENTATIVES COMPRISING THE WATSON SALES FORCE MEETS OR EXCEEDS THE MINIMUM
SALES FORCE LEVEL.


 


(B)           WATSON SHALL BE SOLELY RESPONSIBLE FOR ALL COSTS AND EXPENSES OF
COMPENSATING ITS SALES REPRESENTATIVES. CONSISTENT WITH APPLICABLE LEGAL
REQUIREMENTS, WATSON SHALL PAY INCENTIVE COMPENSATION TO WATSON SALES
REPRESENTATIVES WITH RESPECT TO THE PRODUCT IN ACCORDANCE WITH WATSON’S
INCENTIVE COMPENSATION; PROVIDED, HOWEVER, THAT THROUGH DECEMBER 31, 2007, AT
LEAST [***] AND THROUGH DECEMBER 31, 2008, AT LEAST [***] OF THE INCENTIVE
COMPENSATION PAYABLE TO WATSON SALES REPRESENTATIVES DETAILING THE PRODUCT WILL
BE DEPENDENT ON SALES OF THE PRODUCT. IN ADDITION, DEPOMED MAY SPONSOR SALES
CONTESTS OR OTHER SPECIAL INCENTIVE COMPENSATION, AT ITS OWN EXPENSE, FOR
WATSON’S SALES FORCE WITH WATSON’S APPROVAL. WATSON WILL BE RESPONSIBLE FOR
IMPLEMENTING ANY SUCH CONTEST OR INCENTIVE COMPENSATION.


 


(C)           WATSON SHALL NOTIFY ITS SALES REPRESENTATIVES PRIOR TO THE
PROMOTION COMMENCEMENT DATE, CONSISTENT WITH ITS PROCEDURES FOR WATSON’S OTHER
PRODUCTS, OF THE TOTAL POTENTIAL INCENTIVE COMPENSATION FOR THE PRODUCT.
PROMPTLY AFTER THE ADOPTION BY WATSON OF AN INCENTIVE COMPENSATION PAYMENT PLAN
WITH RESPECT TO THE PRODUCT PURSUANT TO, AND IN COMPLIANCE WITH, THIS AGREEMENT,
AND PROMPTLY AFTER ANY MATERIAL AMENDMENTS TO SUCH PLAN, WATSON SHALL PROVIDE TO
DEPOMED A SUMMARY OF THE METHODOLOGY USED BY WATSON TO MAKE INCENTIVE
COMPENSATION PAYMENTS FOR THE PRODUCT PURSUANT TO SUCH PLAN.


 


(D)           THE PARTIES HEREBY AGREE THAT DEPOMED SHALL PROVIDE TO WATSON, AT
NO CHARGE TO WATSON AND IN QUANTITIES AGREED BY THE PARTIES IN WRITING PRIOR TO
THE INITIAL EFFECTIVE DATE, PREVIOUSLY GENERATED TRAINING MATERIALS AND/OR
ASSOCIATED ELECTRONIC COPIES THEREOF WHERE APPLICABLE. WATSON SHALL FURTHERMORE
HAVE THE OPTION TO PURCHASE FROM DEPOMED, IN SUFFICIENT QUANTITIES FOR THE
WATSON SALES FORCE, ADDITIONAL TRAINING MATERIALS FOR THE PRODUCT CREATED OR
OWNED BY DEPOMED, AT DEPOMED’S OUT-OF-POCKET COST FOR SUCH MATERIALS. IT IS
ANTICIPATED THAT WATSON WILL UTILIZE DEPOMED’S TRAINING MATERIALS IN CONNECTION
WITH THE PRODUCT-RELATED TRAINING OF ITS SALES REPRESENTATIVES. ANY TRAINING
MATERIALS FOR WATSON’S SALES REPRESENTATIVES DEVELOPED OR CREATED BY WATSON
SHALL BE SUBJECT TO DEPOMED’S REVIEW AS PROMOTIONAL MATERIALS AS PROVIDED IN
SECTION 4.4. WATSON SHALL, AT ITS OWN EXPENSE PRIOR TO THE PROMOTION
COMMENCEMENT DATE, TRAIN ITS SALES REPRESENTATIVES USING SUCH TRAINING
MATERIALS, THE OTHER PROMOTIONAL MATERIALS AND SUCH PROGRAMS AS WATSON SHALL
DEEM APPROPRIATE THAT ARE IN COMPLIANCE WITH WATSON’S OBLIGATIONS HEREUNDER AND
ALL OTHER LEGAL REQUIREMENTS. SUCH PROGRAMS SHALL INCLUDE TRAINING WITH RESPECT
TO REPORTING ADVERSE DRUG EXPERIENCES AND TECHNICAL COMPLAINTS. AFTER THE
INITIAL TRAINING, WATSON SHALL PERIODICALLY PROVIDE ADDITIONAL TRAINING TO EACH
OF ITS SALES REPRESENTATIVES, AND SHALL UPDATE ITS TRAINING MATERIALS AS
APPROPRIATE IN CONNECTION WITH SUCH ADDITIONAL TRAINING, IN ACCORDANCE WITH THIS
SECTION 4.3. REPRESENTATIVES OF DEPOMED MAY ATTEND, AT DEPOMED’S EXPENSE, ANY
WATSON TRAINING SESSION RELATED TO THE PRODUCT. WATSON WILL NOTIFY DEPOMED AT
LEAST TWO WEEKS IN ADVANCE OF ANY SUCH TRAINING SESSION.


 


SECTION 4.3             PROMOTIONAL MATERIALS; EDUCATIONAL MATERIALS.


 


(A)           SUBJECT TO SECTION 4.4(B), THE PARTIES MAY, EACH AT ITS SOLE
EXPENSE, CREATE PROTOTYPES OF PROMOTIONAL, ADVERTISING, MARKETING AND
EDUCATIONAL MATERIALS (“PROMOTIONAL

 

--------------------------------------------------------------------------------


 


MATERIALS”) TO SUPPORT THE PROMOTIONAL EFFORT FOR THE PRODUCT IN THE TERRITORY
WITHIN THE FIELD. SUCH PROMOTIONAL MATERIALS MAY INCLUDE, BY WAY OF EXAMPLE,
DETAILING AIDS; LEAVE ITEMS; JOURNAL ADVERTISING; APPROPRIATE REPRINTS AND
REPRINT CARRIERS; AND PRODUCT MONOGRAPHS. ALL PROMOTIONAL MATERIALS USED BY THE
WATSON SALES FORCE WILL BE SUBJECT TO THE REVIEW AND APPROVAL OF THE DEPOMED
APL. ALL PROMOTIONAL MATERIALS DEVELOPED BY WATSON HEREUNDER SHALL PROMINENTLY
DISPLAY SUCH DEPOMED TRADEMARK(S) AS SHALL BE SPECIFIED BY DEPOMED TO WATSON
FOLLOWING ITS REVIEW OF THE APPLICABLE PROTOTYPE IN ACCORDANCE WITH SECTION
4.4(B).


 


(B)           EACH PARTY SHALL PROVIDE TO THE OTHER A PROTOTYPE OF ANY
PROMOTIONAL MATERIALS IT CREATES TO SUPPORT THE PROMOTIONAL EFFORT FOR THE
PRODUCT IN THE TERRITORY WITHIN THE FIELD, FOR REVIEW BY THE OTHER PARTY. THE
REVIEWING PARTY SHALL NOTIFY THE CREATING PARTY OF ANY OBJECTIONS IT HAS TO SUCH
PROTOTYPE AND THE BASIS THEREFOR AS SOON AS REASONABLY PRACTICABLE, BUT NO LATER
THAN TEN (10) BUSINESS DAYS FOLLOWING ITS RECEIPT THEREOF. THE CREATING PARTY
SHALL MODIFY SUCH PROMOTIONAL MATERIALS TO THE EXTENT NECESSARY TO RESOLVE ANY
OBJECTIONS MADE BY THE REVIEWING PARTY TO SUCH PROMOTIONAL MATERIALS ON THE
GROUNDS THAT SUCH PROMOTIONAL MATERIALS ARE INCONSISTENT WITH ANY LEGAL
REQUIREMENTS OR THIS AGREEMENT AND SHALL IN GOOD FAITH CONSIDER ANY OTHER
OBJECTION RAISED BY THE REVIEWING PARTY. THE FINAL VERSION OF THE PROMOTIONAL
MATERIALS APPROVED BY THE DEPOMED APL SHALL BE REVIEWED AND APPROVED BY THE
PARTIES TO CONFIRM THEIR CONSISTENCY WITH THE PROTOTYPE APPROVED BY THE PARTIES
AND THE RESOLUTION OF ANY OBJECTIONS IN ACCORDANCE WITH THIS SECTION 4.4(B),
WHICH REVIEW AND APPROVAL SHALL OCCUR, AS SOON AS REASONABLY PRACTICABLE, BUT NO
LATER THAN TEN BUSINESS DAYS FOLLOWING ITS RECEIPT BY THE REVIEWING PARTY. UPON
APPROVAL, THE PROMOTIONAL MATERIALS MAY BE PRODUCED IN QUANTITY. DEPOMED’S
REGULATORY AFFAIRS DEPARTMENT WILL NOTIFY WATSON’S REGULATORY AFFAIRS DEPARTMENT
WHEN PROMOTIONAL MATERIALS HAVE BEEN SUBMITTED TO THE FDA. SUCH PROMOTIONAL
MATERIALS MAY ONLY BE USED BY WATSON SUBSEQUENT TO SUCH NOTIFICATION FROM
DEPOMED’S REGULATORY AFFAIRS DEPARTMENT. THE PARTIES HAVE REVIEWED AND APPROVED
CERTAIN PROMOTIONAL MATERIALS ACQUIRED BY DEPOMED FROM ESPRIT IN CONNECTION WITH
THE ESPRIT TERMINATION AGREEMENT (THE “ESPRIT PROMOTIONAL MATERIALS”), AS SET
FORTH ON A LIST OF SUCH APPROVED ESPRIT PROMOTIONAL MATERIALS AGREED TO IN
WRITING PRIOR TO THE EXECUTION OF THE ORIGINAL AGREEMENT. DEPOMED WILL DELIVER
TO WATSON, FREE OF CHARGE, SUCH QUANTITIES OF EXISTING ESPRIT PROMOTIONAL
MATERIALS THAT DEPOMED RECEIVES FROM ESPRIT PURSUANT TO THE ESPRIT TERMINATION
AGREEMENT AS THE PARTIES AGREED IN WRITING PRIOR TO THE EXECUTION OF THE
ORIGINAL AGREEMENT.


 


(C)           THE PARTIES MAY PURCHASE FROM EACH OTHER SUFFICIENT COPIES OF
PROMOTIONAL MATERIALS FOR USE BY EITHER PARTY’S SALES FORCE AT THE OTHER PARTY’S
OUT-OF-POCKET COST THEREFOR.


 


(D)           DEPOMED SHALL OWN ALL COPYRIGHTS TO ALL PROMOTIONAL MATERIALS THAT
ARE CREATED DURING THE TERM OF THIS AGREEMENT IN CONNECTION WITH THE PROMOTION
OF THE PRODUCT. WATSON SHALL USE COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH
ACCEPTED BUSINESS PRACTICES TO OBTAIN SUCH ASSIGNMENTS FROM THE AUTHORS AND
CREATORS OF SUCH MATERIALS AS MAY BE NECESSARY TO VEST OWNERSHIP OF THE
COPYRIGHT IN DEPOMED. DEPOMED SHALL, AND DOES HEREBY, GRANT TO WATSON A
ROYALTY-FREE LICENSE TO USE AND REPRODUCE SUCH MATERIALS SOLELY IN CONJUNCTION
WITH ITS PROMOTION OF THE PRODUCT PURSUANT TO THIS AGREEMENT, WHICH LICENSE
SHALL NOT BE ASSIGNABLE OR TRANSFERABLE BY WATSON.


 


(E)           DISPUTES BETWEEN THE PARTIES WITH RESPECT TO PROMOTIONAL MATERIALS
SHALL BE SUBJECT TO THE DISPUTE RESOLUTION PROCEDURES APPLICABLE TO JSC DISPUTES
SET FORTH IN SECTION 3.5.

 

2

--------------------------------------------------------------------------------


 


SECTION 4.4             2007 PLAN; ANNUAL PLAN; PROMOTION EXPENSES.


 


(A)           WATSON HAS PROVIDED A SALES PLAN FOR THE REMAINDER OF 2007 (THE
“2007 PLAN”) WITH RESPECT TO THE UROLOGY FIELD. WATSON WILL REVISE THE 2007
SALES PLAN WITHIN FIFTEEN (15) DAYS OF THE EFFECTIVE DATE TO REFLECT ADDITIONAL
ACTIVITIES DIRECTED TO THE OB/GYN FIELD. ON OR PRIOR TO OCTOBER 1 OF THE
PRECEDING CALENDAR YEAR WITH RESPECT TO EACH CALENDAR YEAR DURING THE TERM
BEGINNING WITH THE 2008 CALENDAR YEAR, WATSON SHALL DEVELOP AN ANNUAL SALES PLAN
(THE “ANNUAL PLAN”) AND SUBMIT THE ANNUAL PLAN TO THE JSC FOR REVIEW AND
APPROVAL. THE ANNUAL PLAN SHALL SET FORTH THE MANNER IN WHICH THE PRODUCT IS TO
BE PROMOTED BY WATSON IN THE TERRITORY WITHIN THE FIELD DURING THE PERIOD TO
WHICH THE ANNUAL PLAN RELATES AND SHALL INCLUDE, AT A MINIMUM:


 

(I)            THE ANTICIPATED NUMBER OF QUARTERLY AND ANNUAL P1 DETAILS AND P2
DETAILS TO BE PROVIDED BY THE WATSON SALES FORCE;

 

(II)           PHARMACY EFFORTS;

 

(III)          ANY TRAINING AND/OR SAMPLING PROGRAMS TO BE CONDUCTED;

 

(IV)          MEDICAL EDUCATION PROGRAMS TO BE CONDUCTED;

 

(V)           PLANNED PUBLIC RELATIONS ACTIVITIES;

 

(VI)          SAMPLE FORECASTS AND DELIVERY SCHEDULES;

 

(VII)         VOUCHER OR CO-PAY ASSISTANCE PLANS;

 

(VIII)        FORMAT AND QUANTITY OF SALES, MARKETING AND EDUCATIONAL MATERIALS

 

(IX)           CONVENTION SCHEDULE;

 

(X)            MARKETING PLANS AND STRATEGIES FOR THE CHANNEL AND OTHER MANAGED
MARKETS, AND FOR TRADE; AND

 

(XI)           ANY NON-PERSONAL PROMOTION (INCLUDING, BUT NOT LIMITED TO,
E-DETAILING, E-SAMPLING, DIRECT MAIL, AND TELEMARKETING).

 


(B)           THE JSC SHALL USE ALL REASONABLE EFFORTS TO APPROVE EACH ANNUAL
PLAN NOT LATER THAN NOVEMBER 1 OF EACH PRECEDING CALENDAR YEAR.


 


(C)           EACH PARTY WILL BEAR ITS OWN OPERATING EXPENSES ASSOCIATED WITH
THE PRODUCT AND PROMOTION THEREOF, INCLUDING ALL PERSONNEL, GENERAL AND
ADMINISTRATIVE AND OVERHEAD COSTS. WATSON WILL BEAR ALL WATSON SALES FORCE
EXPENSES. DEPOMED WILL BEAR ALL COSTS ASSOCIATED WITH MAINTAINING AND CONTINUING
ALL REGULATORY APPROVALS OF THE PRODUCT IN THE TERRITORY, INCLUDING ALL COSTS
ASSOCIATED WITH ADVERSE DRUG EXPERIENCE REPORTING AND ALL CLINICAL AND
REGULATORY REQUIREMENTS. NEITHER PARTY HAS THE AUTHORITY TO INCUR COSTS OR
EXPENSES ON BEHALF OF THE OTHER PARTY, WITHOUT THE OTHER PARTY’S EXPRESS PRIOR
WRITTEN APPROVAL.

 

3

--------------------------------------------------------------------------------



 


SECTION 4.5             WATSON PROMOTION REPORTS; PRESCRIBER DATA.


 


(A)           WITHIN FIFTEEN (15) DAYS FOLLOWING THE END OF EACH AGREEMENT
QUARTER, WATSON SHALL PROVIDE THE JSC WITH A STATUS REPORT, WHICH REPORT WILL
SUMMARIZE WATSON’S PROMOTIONAL ACTIVITIES PURSUANT TO THIS AGREEMENT FOR SUCH
PRIOR AGREEMENT QUARTER AND ON A CALENDAR YEAR-TO-DATE BASIS, INCLUDING, TO THE
EXTENT WATSON CUSTOMARILY CREATES THE FOLLOWING REPORTS FOR WATSON’S OTHER
PRODUCTS WHICH ARE PROMOTED BY OR ON BEHALF OF WATSON:  (A) THE NUMBER OF P1
DETAILS, P2 DETAILS AND P3 DETAILS (IF APPLICABLE) MADE AND RECORDED BY WATSON’S
STANDARD RECORD KEEPING PROCEDURES (SEPARATELY SETTING FORTH DETAILS PERFORMED
WITHIN THE UROLOGY FIELD AND DETAILS PERFORMED WITHIN THE OB/GYN FIELD); (B) THE
NAMES, ADDRESSES AND MEDICAL EDUCATION NUMBERS OF THE PROFESSIONALS CALLED UPON
(SEPARATELY SETTING PROFESSIONALS WITHIN THE UROLOGY FIELD AND PROFESSIONALS
WITHIN THE OB/GYN FIELD); (C) THE PERCENTAGE OF PROFESSIONALS DETAILED WHO WERE
PROVIDED WITH SAMPLES; (D) THE AVERAGE NUMBER OF SUCH SAMPLES DELIVERED ON EACH
DETAIL; (E) A BREAKDOWN OF ALL INFORMATION REQUIRED TO BE CONTAINED IN EACH
REPORT ON AN AGGREGATE BASIS; AND (F) SUCH OTHER INFORMATION AS MAY BE REQUIRED
IN THE THEN-CURRENT ANNUAL PLAN.


 


(B)           AT THE END OF EACH AGREEMENT QUARTER, WATSON SHALL PROVIDE
DIRECTLY TO DEPOMED, WITHIN TEN (10) DAYS OF ITS RECEIPT, THE PRESCRIBER DATA
FOR SUCH AGREEMENT QUARTER RELATED TO THE PRODUCT, IN THE SAME FORM AS SUCH
PRESCRIBER DATA IS PROVIDED TO WATSON.


 


SECTION 4.6             MEDICAL INQUIRIES. THE PARTIES ACKNOWLEDGE THAT EACH MAY
RECEIVE REQUESTS FOR MEDICAL INFORMATION CONCERNING THE PRODUCT FROM MEMBERS OF
THE MEDICAL AND PARAMEDICAL PROFESSIONS AND CONSUMERS REGARDING THE PRODUCT. ALL
SUCH REQUESTS WILL BE DIRECTED TO, AND HANDLED BY, DEPOMED’S MEDICAL AFFAIRS
DEPARTMENT (OR A THIRD PARTY MEDICAL AFFAIRS FIRM DESIGNATED BY DEPOMED).


 


SECTION 4.7             TRADEMARKS.


 


(A)           THE “DEPOMED” TRADEMARK MUST APPEAR ON ALL PROMOTIONAL MATERIAL
THAT MAKES REFERENCE TO THE PRODUCT. THE “ACUFORM” TRADEMARK MUST APPEAR ON ALL
PROMOTIONAL MATERIALS THAT MAKE REFERENCE TO THE “ACUFORM” DRUG DELIVERY
TECHNOLOGY INCORPORATED INTO THE PRODUCT. DEPOMED HEREBY GRANTS TO WATSON A
NON-ASSIGNABLE, NON-SUBLICENSABLE, NON-EXCLUSIVE, ROYALTY-FREE RIGHT AND LICENSE
TO USE THE DEPOMED TRADEMARKS IN THE TERRITORY SOLELY IN CONNECTION WITH
WATSON’S PROMOTION OF THE PRODUCT IN ACCORDANCE WITH THIS AGREEMENT; PROVIDED
WATSON MAY ASSIGN AND SUBLICENSE SUCH RIGHT AND LICENSE IN ACCORDANCE WITH
SECTION 2.2. SUCH LICENSE SHALL EXPIRE IMMEDIATELY UPON THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT. SUBJECT TO THIS SECTION 4.8 AND TO APPLICABLE
LEGAL REQUIREMENTS, WATSON SHALL HAVE THE RIGHT TO USE THE WATSON TRADEMARKS,
AND INCLUDE THE NAME “WATSON” OR ANY VARIATION THEREOF ON THE PROMOTIONAL
MATERIALS DEVELOPED BY WATSON; PROVIDED, THAT SUCH WATSON TRADEMARKS SHALL NOT
APPEAR IN SUCH PROMOTIONAL MATERIALS IN GREATER PROMINENCE OR IN GREATER
FREQUENCY THAN THE DEPOMED TRADEMARK(S). WATSON RECOGNIZES DEPOMED’S TITLE TO
THE DEPOMED TRADEMARKS, AND SHALL NOT AT ANY TIME, DURING OR AFTER THE TERM, DO
OR KNOWINGLY SUFFER TO BE DONE ANY ACT OR THING WHICH WILL IN ANY WAY IMPAIR THE
RIGHTS OF DEPOMED IN OR TO THE DEPOMED TRADEMARKS. WATSON ACKNOWLEDGES AND
AGREES THAT IT SHALL NOT ACQUIRE AND SHALL NOT CLAIM ANY TITLE TO THE DEPOMED
TRADEMARKS ADVERSE TO DEPOMED BY VIRTUE OF THE RIGHTS GRANTED UNDER THIS
AGREEMENT OR THROUGH WATSON’S USE OF THE DEPOMED TRADEMARKS, IT BEING THE
INTENTION OF THE PARTIES THAT ALL GOODWILL

 

4

--------------------------------------------------------------------------------


 


AND IMPROVED REPUTATION GENERATED BY WATSON AND USE OF THE DEPOMED TRADEMARKS
SHALL INURE TO THE BENEFIT OF DEPOMED.


 


(B)           WATSON HEREBY GRANTS TO DEPOMED A NON-ASSIGNABLE,
NON-SUBLICENSABLE, NON-EXCLUSIVE, ROYALTY-FREE RIGHT AND LICENSE TO USE THE
WATSON TRADEMARKS IN THE TERRITORY SOLELY IN CONNECTION WITH DEPOMED’S PROMOTION
OF THE PRODUCT IN THE FIELD. SUCH LICENSE SHALL EXPIRE IMMEDIATELY UPON THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT. SUBJECT TO THIS SECTION 4.8 AND TO
APPLICABLE LEGAL REQUIREMENTS, DEPOMED SHALL HAVE THE RIGHT TO USE DEPOMED
TRADEMARKS, AND INCLUDE THE NAME “DEPOMED,” “ACUFORM,” OR ANY VARIATION THEREOF
ON THE PROMOTIONAL MATERIALS DEVELOPED BY DEPOMED IN ACCORDANCE WITH THIS
AGREEMENT. DEPOMED RECOGNIZES WATSON’S TITLE TO THE WATSON TRADEMARKS, AND SHALL
NOT AT ANY TIME, DURING OR AFTER THE TERM, DO OR KNOWINGLY SUFFER TO BE DONE ANY
ACT OR THING WHICH WILL IN ANY WAY IMPAIR THE RIGHTS OF WATSON IN OR TO THE
WATSON TRADEMARKS. DEPOMED SHALL NOT BE OBLIGATED TO USE THE WATSON TRADEMARKS
IN THE DEPOMED PROMOTIONAL MATERIALS. DEPOMED ACKNOWLEDGES AND AGREES THAT IT
SHALL NOT ACQUIRE AND SHALL NOT CLAIM ANY TITLE TO THE WATSON TRADEMARKS ADVERSE
TO WATSON BY VIRTUE OF THE RIGHTS GRANTED UNDER THIS AGREEMENT OR THROUGH
DEPOMED’S USE OF THE WATSON TRADEMARKS, IT BEING THE INTENTION OF THE PARTIES
THAT ALL GOODWILL AND IMPROVED REPUTATION GENERATED BY DEPOMED AND USE OF THE
WATSON TRADEMARKS SHALL INURE TO THE BENEFIT OF WATSON.


 


(C)           EACH OF WATSON WITH RESPECT TO ITS USE OF THE DEPOMED TRADEMARKS
AND DEPOMED WITH RESPECT TO ITS USE OF THE WATSON TRADEMARKS WILL MAINTAIN
QUALITY STANDARDS FOR ALL OF ITS USES OF THE TRADEMARKS OF THE OTHER PARTY IN
CONNECTION WITH THE PROMOTION OF THE PRODUCT THAT ARE SUBSTANTIALLY EQUIVALENT
TO THOSE STANDARDS USED BY THE OWNER OF SUCH TRADEMARKS IN CONNECTION WITH
PHARMACEUTICAL PRODUCTS. SUBJECT TO THE FOREGOING AND TO THE OTHER PROVISIONS OF
THIS AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT THE OWNER OR LICENSEE OF
THE TRADEMARK HAS THE RIGHT, AT ANY TIME, TO MODIFY OR SUPPLEMENT SUCH QUALITY
STANDARDS AND THAT THE LICENSEE OR SUBLICENSEE MUST IMPLEMENT SUCH NEW STANDARDS
OR CHANGES FOLLOWING RECEIPT OF NOTICE OF SUCH ADDITIONS OR CHANGES; PROVIDED
THAT THE LICENSOR AGREES TO BEAR ALL REASONABLE COSTS ASSOCIATED WITH SUCH
MODIFICATIONS AND SUPPLEMENTS.


 


ARTICLE V


 


CLINICAL AND REGULATORY AFFAIRS; DEVELOPMENT


 


SECTION 5.1             REGULATORY APPROVALS. DEPOMED SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MAINTAIN AND CONTINUE ALL REGULATORY APPROVALS CURRENTLY
IN EFFECT FOR THE PRODUCT. WATSON AGREES THAT ALL REGULATORY APPROVALS,
APPLICATIONS THEREFOR AND ANY OTHER SUBMISSIONS TO A GOVERNMENTAL AUTHORITY WITH
RESPECT TO THE PRODUCT SHALL BE IN THE NAME OF, AND SHALL BE OWNED BY, DEPOMED
OR ITS DESIGNEE.


 


SECTION 5.2             COMPLIANCE WITH REGULATORY REQUIREMENTS. UNLESS
OTHERWISE REQUIRED BY LAW OR EXPRESSLY REQUIRED BY THIS AGREEMENT, DEPOMED WILL
RETAIN EXCLUSIVE AUTHORITY OVER AND RESPONSIBILITY FOR COMPLYING WITH ALL
REGULATORY REQUIREMENTS AND MAINTAINING ALL CONTACTS WITH GOVERNMENTAL
AUTHORITIES WITH RESPECT TO THE PRODUCT, INCLUDING MAINTAINING AND UPDATING OF
THE NDA, THE DEVELOPMENT AND SUBMISSION OF APPLICATIONS FOR NEW INDICATIONS, THE
REPORTING OF ANY ADVERSE DRUG REACTIONS TO THE FDA, THE COMPLIANCE OF
PROMOTIONAL MATERIALS WITH FDA RULES AND REGULATIONS AND THE FILING OF
PROMOTIONAL MATERIALS WITH THE FDA.

 

5

--------------------------------------------------------------------------------


 


SECTION 5.3             COMPLIANCE. IN PERFORMING ITS DUTIES HEREUNDER, EACH
PARTY SHALL, AND SHALL CAUSE ITS EMPLOYEES AND AGENTS (INCLUDING THE WATSON
SALES FORCE) TO, COMPLY WITH ALL LEGAL REQUIREMENTS, INCLUDING THE FDA’S
REGULATIONS AND GUIDELINES CONCERNING THE ADVERTISING OF PRESCRIPTION DRUG
PRODUCTS, DDMAC’S PROMOTIONAL GUIDELINES, THE DEPARTMENT OF HEALTH AND HUMAN
SERVICES OFFICE OF THE INSPECTOR GENERAL COMPLIANCE PROGRAM GUIDANCE FOR
PHARMACEUTICAL MANUFACTURERS, THE AMERICAN MEDICAL ASSOCIATION’S GUIDELINES ON
GIFTS TO PHYSICIANS, THE PHRMA CODE ON INTERACTIONS WITH HEALTHCARE PROVIDERS,
THE PRESCRIPTION DRUG MARKETING ACT OF 1987, AS AMENDED, AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, THE ACCME STANDARDS FOR COMMERCIAL SUPPORT
OF CONTINUING MEDICAL EDUCATION, EQUAL EMPLOYMENT, NON-DISCRIMINATION AND
FEDERAL AND STATE ANTI-KICKBACK LEGAL REQUIREMENTS, LEGAL REQUIREMENTS WITH
RESPECT TO SUBMISSION OF FALSE CLAIMS TO GOVERNMENTAL OR PRIVATE HEALTH CARE
PAYORS, AND ALL INDUSTRY AND PROFESSIONAL STANDARDS, WHICH MAY BE APPLICABLE TO
THE ACTIVITIES (INCLUDING THE WAREHOUSING, HANDLING AND DISTRIBUTION OF SAMPLES)
TO BE PERFORMED BY SUCH PARTY HEREUNDER. NONE OF WATSON, DEPOMED, AND EITHER
PARTY’S EMPLOYEES AND AGENTS (INCLUDING THE MEMBERS OF THE WATSON SALES FORCE)
SHALL OFFER, PAY, SOLICIT OR RECEIVE ANY REMUNERATION TO OR FROM PROFESSIONALS
IN ORDER TO INDUCE REFERRALS OF OR PURCHASE OF THE PRODUCT. THE WATSON SALES
FORCE SHALL HAVE NO DIRECT CONTACT WITH, NOR SHALL THE WATSON SALES FORCE BE
INVOLVED WITH THE DELIVERY OF PRODUCT TO PATIENTS, OTHER THAN DELIVERY OF
SAMPLES DIRECTLY TO PROFESSIONALS AUTHORIZED TO PRESCRIBE THE PRODUCT. THE
WATSON SALES FORCE SHALL BE TRAINED IN CONNECTION WITH COMPLIANCE WITH SEC.
1128B(B) OF THE SOCIAL SECURITY ACT AND THE AMA GUIDELINES ON GIFTS TO
PHYSICIANS FROM INDUSTRY PRIOR TO ENGAGING IN PROMOTION OF THE PRODUCT.


 


SECTION 5.4             COMMUNICATIONS WITH REGULATORY AUTHORITIES.


 


(A)           ALL COMMUNICATIONS WITH GOVERNMENT AUTHORITIES CONCERNING THE
PRODUCT SHALL BE THE SOLE RESPONSIBILITY OF DEPOMED. DEPOMED SHALL WITHIN TWO
(2) BUSINESS DAYS PROVIDE WATSON WITH COPIES OF  COMMUNICATIONS REASONABLY
CONSIDERED TO BE SIGNIFICANT PER CFR 314 (INCLUDING SUMMARIES OF ALL RELEVANT
VERBAL COMMUNICATIONS) RELATED TO PROMOTIONAL MATERIALS (DDMAC INTERACTIONS
OTHER THAN CLERICAL IN NATURE) ; ROUTINE COMMUNICATIONS OF ANY TYPE (E.G., FDA
2253 CORRESPONDENCE) ARE TO BE FORWARDED TO WATSON WITHIN TEN (10) BUSINESS
DAYS.


 


(B)           WATSON SHALL NOT, WITHOUT THE CONSENT OF DEPOMED OR UNLESS SO
REQUIRED BY LEGAL REQUIREMENTS (AND THEN ONLY PURSUANT TO THE TERMS OF THIS
SECTION 5.4, UNLESS THIS SECTION 5.4 IS INCONSISTENT WITH LEGAL REQUIREMENTS),
CORRESPOND OR COMMUNICATE WITH THE FDA OR WITH ANY OTHER GOVERNMENTAL AUTHORITY,
WHETHER WITHIN THE TERRITORY OR OTHERWISE, CONCERNING THE PRODUCT, OR OTHERWISE
TAKE ANY ACTION CONCERNING ANY REGULATORY APPROVAL UNDER WHICH THE PRODUCT IS
SOLD OR ANY APPLICATION FOR REGULATORY APPROVAL OF THE PRODUCT; PROVIDED THAT
DURING THE TERM, WATSON SHALL HAVE THE RIGHT TO COMMUNICATE WITH THE FDA OR ANY
OTHER GOVERNMENTAL AUTHORITY REGARDING THE PRODUCT IF SUCH COMMUNICATION IS
NECESSARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT OR ANY LEGAL REQUIREMENT
(INCLUDING WITHOUT LIMITATION STATE OR LOCAL LEGAL REQUIREMENTS RELATED TO
MARKETING ACTIVITIES UNDERTAKEN BY WATSON OR THE WATSON SALES FORCE), OR IF
WATSON MADE A REQUEST OF SUCH AGENCY TO COMMUNICATE WITH DEPOMED INSTEAD, AND
SUCH GOVERNMENTAL AUTHORITY DENIED SUCH REQUEST (IN ANY SUCH CASE, WATSON SHALL
GIVE DEPOMED NOTICE AS SOON AS REASONABLY PRACTICABLE OF SUCH COMMUNICATION AND,
TO THE EXTENT PRACTICABLE, DEPOMED SHALL BE PERMITTED TO ACCOMPANY WATSON, TAKE
PART IN ANY SUCH COMMUNICATIONS AND RECEIVE COPIES OF ALL SUCH COMMUNICATIONS).
WATSON SHALL, IMMEDIATELY UPON RECEIPT OF ANY COMMUNICATION FROM THE FDA OR FROM
ANY OTHER GOVERNMENTAL AUTHORITY RELATING TO THE PRODUCT,


 


6

--------------------------------------------------------------------------------



 


FORWARD A COPY OF THE SAME TO DEPOMED AND RESPOND TO ALL INQUIRIES BY DEPOMED
RELATING THERETO. IF WATSON IS REQUIRED BY LAW TO COMMUNICATE WITH THE FDA OR
WITH ANY OTHER GOVERNMENTAL AUTHORITY RELATING TO THE PRODUCT, THEN WATSON SHALL
SO ADVISE DEPOMED IMMEDIATELY (WITHIN ONE BUSINESS DAY) AND PROVIDE DEPOMED IN
ADVANCE WITH A COPY OF ANY PROPOSED WRITTEN COMMUNICATION, OR A WRITTEN SUMMARY
OF ANY PROPOSED ORAL COMMUNICATION WITH THE FDA OR ANY OTHER GOVERNMENTAL
AUTHORITY. WATSON SHALL COMPLY WITH ANY AND ALL REASONABLE DIRECTION OF DEPOMED
CONCERNING ANY MEETING OR WRITTEN OR ORAL COMMUNICATION WITH THE FDA OR ANY
OTHER GOVERNMENTAL AUTHORITY RELATING TO THE PRODUCT UNLESS OTHERWISE REQUIRED
BY LEGAL REQUIREMENTS.


 


SECTION 5.5             PRODUCT COMPLAINTS. DEPOMED SHALL RETAIN THE SOLE
RESPONSIBILITY TO RECORD, INVESTIGATE AND CLOSE OUT ALL PRODUCT COMPLAINTS.
WATSON SHALL REFER ANY ORAL OR WRITTEN PRODUCT COMPLAINTS WHICH IT RECEIVES
CONCERNING THE PRODUCT TO DEPOMED WITHIN FOUR (4) CALENDAR DAYS OF ITS RECEIPT
THEREOF; PROVIDED, THAT ALL COMPLAINTS CONCERNING SUSPECTED OR ACTUAL PRODUCT
TAMPERING, CONTAMINATION OR MIX-UP SHALL BE DELIVERED WITHIN TWENTY-FOUR HOURS
OF ITS RECEIPT THEREOF. WATSON SHALL NOT TAKE ANY OTHER ACTION IN RESPECT OF ANY
SUCH COMPLAINT WITHOUT THE CONSENT OF DEPOMED UNLESS OTHERWISE REQUIRED BY LEGAL
REQUIREMENTS. IF REQUESTED BY DEPOMED, WATSON WILL COOPERATE WITH DEPOMED TO
RESOLVE ANY PRODUCT COMPLAINTS. ALL PRODUCT COMPLAINTS SHALL BE DIRECTED TO THE
ATTENTION OF DEPOMED’S VICE PRESIDENT, REGULATORY AFFAIRS, AT DEPOMED’S ADDRESS
SET FORTH IN SECTION 13.1. DEPOMED SHALL PROVIDE WATSON WITH A SUMMARY OF ALL
PRODUCT COMPLAINTS RECEIVED BY DEPOMED WITHIN TEN (10) BUSINESS DAYS OF ITS
RECEIPT THEREOF.


 


SECTION 5.6             ADVERSE DRUG EXPERIENCE REPORTS.


 


(A)           DEPOMED SHALL PROVIDE WATSON WITH A COPY OF ALL ADVERSE DRUG
EXPERIENCE PERIODIC REPORTS PER 21 CFR 314.80 WITHIN TWENTY (20) BUSINESS DAYS
OF THE SUCH REPORTS BECOMING AVAILABLE TO DEPOMED OR OTHER AGENTS OR PARTNERS
FOR DEPOMED (INCLUDING EMPLOYEES).


 


(B)           WATSON WILL NOTIFY DEPOMED OF ALL SERIOUS ADVERSE DRUG EXPERIENCE
REPORTS (CASES OR INCIDENTS) REPORTED DIRECTLY TO WATSON WITHIN FORTY-EIGHT
HOURS IF POSSIBLE, AND IN NO CASE BEYOND TWO (2) BUSINESS DAYS OF THE TIME SUCH
REPORT BECOMES KNOWN TO WATSON (INCLUDING ITS EMPLOYEES), AND OF ALL ADVERSE
DRUG EXPERIENCE REPORTS WITHIN FIVE (5) BUSINESS DAYS OF THE TIME SUCH REPORT
BECOMES KNOWN TO WATSON (INCLUDING ITS EMPLOYEES) TO ALLOW DEPOMED MEDICAL AND
REGULATORY DEPARTMENTS SUFFICIENT TIME TO TRIAGE AND REPORT SUCH EVENTS TO THE
AGENCY.


 


(C)           EXCEPT AS MAY OTHERWISE BE REQUIRED BY LEGAL REQUIREMENTS, (I)
WATSON SHALL NOT DISCLOSE ANY INFORMATION CONCERNING ADVERSE DRUG EXPERIENCE
REPORTS OR SERIOUS ADVERSE DRUG EXPERIENCE REPORTS TO ANY PERSON OR GOVERNMENTAL
AUTHORITY WITHOUT THE PRIOR CONSENT OF DEPOMED; AND (II) DEPOMED SHALL HAVE THE
SOLE RESPONSIBILITY IN ITS DISCRETION TO DETERMINE WHETHER ANY PRODUCT
COMPLAINT, ADVERSE DRUG EXPERIENCE REPORT OR SERIOUS ADVERSE DRUG EXPERIENCE
REPORT MUST BE REPORTED TO THE FDA OR ANY OTHER GOVERNMENTAL AUTHORITY.


 


(D)           ALL FOLLOW-UP INVESTIGATIONS CONCERNING ADVERSE DRUG EXPERIENCE
REPORTS AND SERIOUS ADVERSE DRUG EXPERIENCE REPORTS SHALL BE CONDUCTED BY
DEPOMED; PROVIDED THAT

 

7

--------------------------------------------------------------------------------


 


WATSON SHALL HAVE THE RIGHT TO PARTICIPATE IN SUCH INVESTIGATIONS UPON ITS
REQUEST. WATSON SHALL PROVIDE ALL REASONABLE COOPERATION WITH ANY SUCH FOLLOW-UP
INVESTIGATION AS MAY BE REQUESTED BY DEPOMED FROM TIME TO TIME.


 


SECTION 5.7             RECALLS OR OTHER CORRECTIVE ACTION. DEPOMED SHALL HAVE
SOLE RESPONSIBILITY FOR AND SHALL MAKE ALL DECISIONS WITH RESPECT TO ANY RECALL
(INCLUDING RECALL OF PACKAGING AND PROMOTION MATERIALS), MARKET WITHDRAWALS OR
ANY OTHER CORRECTIVE ACTION RELATED TO THE PRODUCT. DEPOMED SHALL PROMPTLY
NOTIFY WATSON OF ANY SUCH ACTIONS TAKEN BY DEPOMED, INCLUDING ALL ACTIONS THAT
ARE REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT ON THE
MARKETABILITY OF THE PRODUCT IN THE TERRITORY. AT DEPOMED’S REQUEST, WATSON
SHALL PROVIDE ASSISTANCE TO DEPOMED IN CONDUCTING SUCH RECALL, MARKET WITHDRAWAL
OR OTHER CORRECTIVE ACTION (INCLUDING RETRIEVING SAMPLES DISTRIBUTED BY THE
WATSON SALES FORCE TO PROFESSIONALS). WITH RESPECT TO ANY RECALL, MARKET
WITHDRAWAL OR CORRECTIVE ACTION INITIATED BY DEPOMED AS A RESULT OF DEPOMED
BECOMING AWARE OF ANY MANUFACTURING DEFECT IN PRODUCT, DEPOMED SHALL REIMBURSE
WATSON FOR ITS REASONABLE, DOCUMENTED, DIRECT, OUT-OF-POCKET COSTS INCURRED IN
CONNECTION WITH PARTICIPATING IN SUCH RECALL, MARKET WITHDRAWAL OR OTHER
CORRECTIVE ACTION PROVIDED THAT WATSON’S BREACH OF ITS OBLIGATIONS HEREUNDER IS
NOT A MATERIAL CAUSE OF THE RECALL, MARKET WITHDRAWAL OR OTHER CORRECTIVE
ACTION. EXCEPT AS SET FORTH ABOVE, DEPOMED SHALL BE UNDER NO LIABILITY
WHATSOEVER TO COMPENSATE WATSON OR MAKE ANY OTHER PAYMENT TO WATSON FOR ANY
DECISION TO RECALL, INITIATE A MARKET WITHDRAWAL OR TAKE ANY OTHER CORRECTIVE
ACTION WITH RESPECT TO THE PRODUCT.


 


ARTICLE VI


 


MANUFACTURING AND SUPPLY; SALES; PRICING


 


SECTION 6.1             OBLIGATIONS OF DEPOMED.


 


(A)           IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND ALL
APPLICABLE LEGAL REQUIREMENTS, DEPOMED SHALL, AT ITS COST AND EXPENSE, USE
COMMERCIALLY REASONABLE EFFORTS TO PERFORM OR CAUSE TO BE PERFORMED ALL PRODUCT
MANUFACTURE, LABELING, PACKAGING, WAREHOUSING, DISTRIBUTION AND RETURN, ORDER
ENTRY, CUSTOMER SERVICES AND ALL OTHER ACTIVITIES TO SUPPLY AND DISTRIBUTE THE
PRODUCT IN THE TERRITORY IN ORDER TO FILL ORDERS FOR PRODUCT (CONFORMING TO THE
THEN-CURRENT VOLUME FORECAST) IN A TIMELY AND EFFICIENT MANNER.


 


(B)           DEPOMED HAS PREPARED AND DELIVERED, WITH INPUT FROM WATSON, A
COMMERCIAL STOCKING PLAN FOR THE PRODUCT.


 


SECTION 6.2             MANUFACTURING ACTIVITIES. THE PRODUCT, INCLUDING ALL
SAMPLES, TO BE MANUFACTURED BY OR FOR DEPOMED FOR SALE IN THE TERRITORY SHALL BE
MANUFACTURED TO MEET APPLICABLE SPECIFICATIONS FOR THE PRODUCT IN ACCORDANCE
WITH THE NDA, CGMP AND IN COMPLIANCE WITH ALL OTHER APPLICABLE LEGAL
REQUIREMENTS.


 


SECTION 6.3             VOLUME FORECASTS. AT LEAST 30 DAYS PRIOR TO THE
BEGINNING OF EACH AGREEMENT QUARTER ENDING AFTER THE PROMOTION COMMENCEMENT
DATE, UNLESS THE PARTIES OTHERWISE AGREE IN WRITING TO AN ALTERNATIVE METHOD OF
FORECASTING PRODUCT PRESCRIPTIONS IN THE TERRITORY WITHIN THE FIELD, WATSON
SHALL SUBMIT TO THE JSC A WRITTEN NON-BINDING FORECAST BY


 


8

--------------------------------------------------------------------------------



 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission


 


MONTH OF THE NUMBER OF UNITS OF PRODUCT INCLUDED WITHIN PRESCRIPTIONS EXPECTED
TO BE FILLED IN THE TERRITORY DURING THE TWELVE (12) MONTH PERIOD BEGINNING WITH
SUCH AGREEMENT QUARTER, WHICH FORECAST SHALL BE PREPARED BY WATSON IN GOOD
FAITH. THE JSC SHALL REVIEW AND DISCUSS SUCH FORECAST AND SHALL MAKE SUCH
MODIFICATIONS THERETO AS MAY BE NECESSARY FOR SUCH FORECAST TO BE UNANIMOUSLY
APPROVED BY THE JSC AND TO BE CONSISTENT WITH THE FORECASTING AND PURCHASING
PROVISIONS OF DEPOMED’S THIRD PARTY SUPPLY AGREEMENT RELATING TO THE PRODUCT (AS
SO MODIFIED AND APPROVED FOR THE APPLICABLE TWELVE (12) MONTH PERIOD, THE
“VOLUME FORECAST”). DEPOMED SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MANUFACTURE AND DISTRIBUTE, OR CAUSE TO BE MANUFACTURED AND DISTRIBUTED, PRODUCT
CONSISTENT WITH THE VOLUME FORECAST OR SUCH OTHER METHOD OF FORECASTING PRODUCT
PRESCRIPTIONS IN THE TERRITORY WITHIN THE FIELD AS IS AGREED IN WRITING BY THE
PARTIES. THE PARTIES HAVE AGREED IN WRITING TO THE VOLUME FORECAST FOR THE
TWELVE MONTH PERIOD BEGINNING ON AUGUST 1, 2007.


 


SECTION 6.4             SALES; PRICING.


 


(A)           DEPOMED OR ITS AFFILIATES SHALL BOOK ALL SALES OF THE PRODUCT IN
THE TERRITORY AND SHALL BE RESPONSIBLE FOR ENTERING INTO ANY CONTRACTS AND OTHER
ARRANGEMENTS WITH ANY PERSON REGARDING THE SALE OF THE PRODUCT, AND FOR
ESTABLISHING AND APPROVING THE FORM, CONTENT AND TERMS AND CONDITIONS THEREOF,
INCLUDING ANY DISCOUNT, ALLOWANCE, REBATE, CHARGEBACK OR OTHER TERM GRANTED
THEREIN. FOR PURPOSES OF CLARITY, ANY CONTRACTS OR ARRANGEMENTS SUPPORTED BY
WATSON AS CONTEMPLATED BY SECTION 6.4(B) MUST BE EXECUTED IN DEPOMED’S NAME AND
ADMINISTERED BY DEPOMED.


 


(B)           WATSON WILL PROVIDE REASONABLE ASSISTANCE TO DEPOMED IN SUPPORT OF
MANAGED MARKETS AND TRADE CUSTOMER GROUPS WITH RESPECT TO THE PRODUCT TO ENABLE
DEPOMED TO ENTER INTO SUCH CONTRACTS AND OTHER ARRANGEMENTS DESCRIBED IN SECTION
6.4(A) ABOVE. IN PARTICULAR, AS CONTEMPLATED IN THE 2007 PLAN, (I) WATSON’S
SALES TEAM DEDICATED TO THE CHANNEL WILL PROVIDE REASONABLE ASSISTANCE TO
DEPOMED IN CONNECTION WITH DEPOMED’S CONTRACTING EFFORTS WITHIN THE CHANNEL AND
(II) WATSON WILL PROVIDE REASONABLE ASSISTANCE TO DEPOMED IN CONNECTION WITH
DEPOMED’S EFFORTS TO STOCK THE PRODUCT WITHIN RETAIL PHARMACIES.


 


SECTION 6.5             SAMPLES.


 


(A)           DEPOMED SHALL PROVIDE OR CAUSE TO BE PROVIDED TO WATSON, FROM TIME
TO TIME AS CONTEMPLATED BY THE ANNUAL PLAN, SAMPLES OF THE PRODUCT THAT ARE NOT
FOR SALE AND WITH NO FEE ASSOCIATED (“SAMPLES”) TO BE DISTRIBUTED BY WATSON
SOLELY IN CONNECTION WITH THE PERFORMANCE OF DETAILS. DEPOMED SHALL SUPPLY SUCH
SAMPLES FOB DEPOMED’S OR ITS DESIGNEE’S WAREHOUSE, AND THE RISK OF LOSS AND
RESPONSIBILITY FOR HANDLING AND WAREHOUSING OF THE SAMPLES SHALL PASS TO WATSON
UPON DELIVERY TO A CARRIER DESIGNATED BY WATSON. WATSON SHALL BE RESPONSIBLE FOR
DISTRIBUTING THE SAMPLES TO ITS SALES REPRESENTATIVES IN A TIMELY MANNER.
DEPOMED SHALL INVOICE WATSON FOR EACH SHIPMENT OF SAMPLES AT [***] PAYABLE
WITHIN THIRTY (30) DAYS OF THE INVOICE DATE (EXCLUDING [***]). WATSON SHALL ALSO
BE RESPONSIBLE FOR SECURING THE RETURN AND APPROPRIATE DISPOSAL OF AND
RECONCILING EXISTING SAMPLE INVENTORIES FROM DISCONTINUED SALES REPRESENTATIVES.


 


(B)           SAMPLES SUPPLIED BY DEPOMED TO WATSON SHALL BE USED BY WATSON
SOLELY IN PERFORMING DETAILS TO PROFESSIONALS IN ACCORDANCE WITH THIS AGREEMENT.
UPON ITS RECEIPT OF


 

--------------------------------------------------------------------------------



 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission


 

Samples, Watson shall be solely responsible for accountability and compliance
with the PDMA for the Watson Sales Force, and other applicable Legal
Requirements relating to such Samples or the distribution of same by the Watson
Sales Force, and shall be responsible for adherence by its Sales Representatives
to such Legal Requirements.


 


(C)           SAMPLING VOLUME WILL BE INCLUDED AS A PART OF EACH ANNUAL PLAN.


 


ARTICLE VII


 


COMPENSATION


 


SECTION 7.1             PROMOTION FEES.


 


(A)           IN CONSIDERATION FOR WATSON’S PERFORMANCE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, FOR EACH AGREEMENT QUARTER BEGINNING WITH THE AGREEMENT QUARTER
ENDING ON DECEMBER 31, 2007, DEPOMED SHALL PAY PROMOTION FEES (THE “PROMOTION
FEES”) IN AN AMOUNT EQUAL TO [***] OF THE FIELD GROSS MARGIN FOR SUCH AGREEMENT
QUARTER. IN THE EVENT THAT PROMOTION FEES PAYABLE TO WATSON UNDER THIS AGREEMENT
FOR A PARTICULAR PERIOD IS A NEGATIVE NUMBER, WATSON WILL NOT BE REQUIRED TO
MAKE A PAYMENT TO DEPOMED EQUAL TO THE NEGATIVE PROMOTION FEES, AND DEPOMED
SHALL CREDIT AN AMOUNT EQUAL TO ANY NEGATIVE PROMOTION FEES AGAINST ANY FUTURE
PAYMENTS DUE TO WATSON UNDER THIS AGREEMENT.


 


(B)           DURING THE TERM, UPON THE LATER TO OCCUR OF (A) 30 DAYS FOLLOWING
THE END OF EACH AGREEMENT QUARTER, AND (B) 20 DAYS FOLLOWING DEPOMED’S RECEIPT
FROM WATSON OF THE PRESCRIBER DATA FOR SUCH AGREEMENT QUARTER AS CONTEMPLATED BY
SECTION 4.6(B), DEPOMED SHALL PROVIDE WATSON WITH A STATEMENT SETTING FORTH:


 

(I)            NET SALES DURING SUCH AGREEMENT QUARTER;

 

(II)           FIELD PRESCRIPTION UNITS DURING SUCH AGREEMENT QUARTER;

 

(III)          THE FIELD RATIO FOR SUCH AGREEMENT QUARTER;

 

(IV)          FIELD NET SALES DURING SUCH AGREEMENT QUARTER;

 

(V)           FIELD COGS DURING SUCH AGREEMENT QUARTER

 

(VI)          FIELD GROSS MARGIN FOR SUCH AGREEMENT QUARTER;

 

(VII)         A CALCULATION OF THE AMOUNT, IF ANY, PAYABLE BY DEPOMED TO WATSON
IN RESPECT OF SUCH AGREEMENT QUARTER PURSUANT TO SECTION 7.3.

 

NOTWITHSTANDING THE FOREGOING, WITHIN FIFTEEN (15) DAYS AFTER THE END OF EACH
AGREEMENT QUARTER, DEPOMED SHALL PROVIDE TO WATSON A NON-BINDING, GOOD FAITH
ESTIMATE OF THE CALCULATION OF THE AMOUNT PAYABLE TO WATSON FOR SUCH AGREEMENT
QUARTER TO ENABLE WATSON TO MEET ITS FINANCIAL REPORTING OBLIGATIONS. WHERE
APPLICABLE, THE FOREGOING CALCULATION SHALL BE BASED ON SUCH PRESCRIBER DATA (IF
ANY) FOR SUCH AGREEMENT QUARTER AS IS THEN READILY AVAILABLE TO DEPOMED.

 

--------------------------------------------------------------------------------


 


(C)           EXCEPT AS EXPRESSLY SPECIFIED OTHERWISE, ANY AMOUNTS PAYABLE BY
ONE PARTY TO THE OTHER PARTY IN RESPECT OF ANY AGREEMENT QUARTER PURSUANT TO
THIS AGREEMENT SHALL BE PAID WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF SUCH
AGREEMENT QUARTER.


 


(D)           AN EXAMPLE CALCULATION OF A PROMOTIONAL FEE IS ATTACHED AS
SCHEDULE 7.1.


 


SECTION 7.2             MAINTENANCE OF RECORDS.


 


(A)           EACH PARTY AGREES TO KEEP, FOR A PERIOD OF AT LEAST THREE YEARS
AFTER THE DATE OF ENTRY (OR SUCH LONGER PERIOD AS MAY BE REQUIRED BY LEGAL
REQUIREMENTS) FULL AND ACCURATE RECORDS MAINTAINED IN ACCORDANCE WITH SUCH
PARTY’S ACCOUNTING PRACTICES IN SUFFICIENT DETAIL TO ENABLE A THIRD PARTY TO
ACCURATELY CALCULATE (I) IN THE CASE OF DEPOMED, THE ITEMS SET FORTH IN SECTION
7.1(B)(I)-(VII) AND SECTION 7.4, AND (II) IN THE CASE OF WATSON, P1 DETAILS, P2
DETAILS AND P3 DETAILS (IF APPLICABLE) COMPLETED BY THE WATSON SALES FORCE. UPON
THIRTY (30) DAYS PRIOR WRITTEN NOTICE, SUCH RECORDS SHALL BE MADE AVAILABLE BY
THE AUDITED PARTY FOR AUDIT BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
DESIGNATED BY THE OTHER PARTY AND REASONABLY ACCEPTABLE TO THE PARTY WHOSE
RECORDS ARE TO BE EXAMINED. THE INDEPENDENT AUDITOR WILL ONLY EXAMINE SUCH BOOKS
AND RECORDS DURING BUSINESS HOURS BUT NOT MORE THAN ONCE EACH FISCAL YEAR WHILE
THIS AGREEMENT REMAINS IN EFFECT AND FOR THREE YEARS THEREAFTER IN ORDER TO
VERIFY, IN THE CASE OF DEPOMED, ONE OR MORE OF THE ITEMS SET FORTH IN SECTION
7.1(B)(I)-(VII) AND SECTION 7.4, AND, IN THE CASE OF WATSON, P1 DETAILS, P2
DETAILS AND P3 DETAILS (IF APPLICABLE) COMPLETED BY THE WATSON SALES FORCE. SUCH
INDEPENDENT AUDITOR SHALL KEEP CONFIDENTIAL ANY INFORMATION OBTAINED DURING SUCH
EXAMINATION AND SHALL REPORT ONLY THE AMOUNTS WHICH THE INDEPENDENT AUDITOR
BELIEVES TO BE DUE AND PAYABLE HEREUNDER. THE FEES AND EXPENSES OF THE
INDEPENDENT AUDITOR PERFORMING SUCH VERIFICATION EXAMINATION SHALL BE BORNE BY
THE PARTY CONDUCTING THE VERIFICATION; PROVIDED, HOWEVER, THAT IF ANY
VERIFICATION REVEALS THAT THE AUDITED PARTY HAS REPORTED INCORRECTLY, AND THE
AMOUNT OF SUCH DISCREPANCY IS AT LEAST FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT
THAT SHOULD HAVE BEEN REPORTED FOR THE PERIOD EXAMINED, THEN THE AUDITED PARTY
SHALL PAY THE ENTIRE AMOUNT OF THE FEES AND EXPENSES FOR SUCH VERIFICATION.


 


(B)           EACH PARTY SHALL HAVE THE RIGHT, UPON FIVE (5) BUSINESS DAYS’
PRIOR WRITTEN NOTICE, TO AUDIT ALL APPLICABLE RECORDS OF THE OTHER PARTY (OTHER
THAN RECORDS DESCRIBED IN SECTION 7.2(A)) FOR THE PURPOSE OF DETERMINING THE
AUDITED PARTY’S COMPLIANCE WITH THE OBLIGATIONS SET FORTH IN THIS AGREEMENT,
INCLUDING WITH RESPECT TO TRAINING PROGRAMS AND CERTIFICATIONS AND RECORDS
REPORTS FOR THE SAMPLES. THE AUDIT WILL BE CONDUCTED DURING NORMAL BUSINESS
HOURS, AT CONVENIENT TIMES. ANY SUCH AUDIT MAY BE CONDUCTED NO MORE THAN ONCE
EACH FISCAL YEAR. THE FEES AND EXPENSES OF THE AUDITING PARTY SHALL BE BORNE BY
SUCH PARTY. THIS RIGHT TO AUDIT SHALL EXTEND THROUGHOUT THE TERM OF THIS
AGREEMENT AND FOR ONE YEAR AFTER EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


(C)           WHENEVER IN THIS AGREEMENT A PARTY IS REQUIRED TO REPORT ITS
COSTS, OR IS ENTITLED TO RECEIVE OR OBLIGATED TO MAKE A PAYMENT BASED ON ITS
COSTS, SUCH COSTS SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS APPLIED IN THE UNITED STATES (“GAAP”), CONSISTENT WITH
THE TERMS OF THIS AGREEMENT, EXCEPT AS SET FORTH IN SECTION 7.2(D) WITH RESPECT
TO COGS. THE TERM “OUT-OF-POCKET” COSTS OR EXPENSES MEANS COST OR EXPENSES PAID
TO THIRD PARTIES AND SHALL NOT INCLUDE ANY FIXED COSTS OR EXPENSES, PERSONNEL
COSTS OR EXPENSES, OVERHEAD COSTS OR EXPENSES, OR OTHER COSTS OR EXPENSES OF A
SIMILAR NATURE.

 

2

--------------------------------------------------------------------------------


 


(D)           COGS SHALL BE DETERMINED IN ACCORDANCE WITH GAAP, EXCEPT THAT COGS
SHALL IN NO EVENT INCLUDE LABOR OF MORE THAN ONE FULL-TIME EQUIVALENT DEPOMED
EMPLOYEE FOR ANY PERIOD FOR WHICH COGS IS CALCULATED UNDER THIS AGREEMENT.


 


SECTION 7.3             PAYMENTS. ANY PAYMENTS REQUIRED TO BE MADE BY EITHER
PARTY UNDER THIS AGREEMENT SHALL BE MADE IN UNITED STATES DOLLARS VIA WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT AS THE OTHER PARTY
SHALL DESIGNATE IN WRITING PRIOR TO THE DATE OF SUCH PAYMENT.


 

Section 7.4             Tail Promotion Fees. During the Tail Period, Depomed
shall pay to Watson an amount equal to the result of (A) the Tail Gross Margin
Percentage, multiplied by (B) the Field Gross Margin for each calendar quarter
within the Tail Period; provided, however, that in no event shall the amount
payable to Watson in respect of any single calendar quarter within the Tail
Period exceed an amount equal to the result of (A) the Tail Gross Margin
Percentage, multiplied by (B) the average Field Gross Margin for the last two
full Agreement Quarters prior to the termination of this Agreement. In the event
that this Agreement is terminated only in part with respect to the Ob/Gyn Field
or the Urology Field pursuant to Section 8.2(a), and the Tail Period applies to
either or both sub-Fields, then the “Field” for purposes of the calculation of
the amount payable under this Section 7.4 with respect to each sub-Field shall
include only that sub-Field.

 


ARTICLE VIII


 


TERM AND TERMINATION


 


SECTION 8.1             TERM. THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE
INITIAL EFFECTIVE DATE AND SHALL CONTINUE, UNLESS TERMINATED SOONER IN
ACCORDANCE WITH THIS ARTICLE VIII, UNTIL SEPTEMBER 30, 2010 (THE “INITIAL
TERM”). SUBJECT TO SECTION 8.2(A)(I), WATSON MAY EXTEND THE TERM OF THIS
AGREEMENT FOR TWO (2) ADDITIONAL ONE (1) YEAR PERIODS (EACH, A “RENEWAL TERM”),
TO A TOTAL TERM OF APPROXIMATELY FIVE (5) YEARS, UPON WRITTEN NOTICE TO DEPOMED
OF WATSON’S DECISION TO EXTEND THE TERM AT LEAST NINETY (90) DAYS PRIOR TO THE
END TO THE INITIAL TERM OR THEN CURRENT RENEWAL TERM.


 


SECTION 8.2             EARLY TERMINATION.


 


(A)           THE FOLLOWING PROVISIONS SHALL APPLY IN RESPECT OF ANY RENEWAL
TERM, AND FAILURES BY WATSON TO PERFORM THE DETAIL MINIMUM, THE UROLOGY DETAIL
MINIMUM, OR THE OB/GYN DETAIL MINIMUM:


 


(I)            DEPOMED MAY ELECT TO TERMINATE THIS AGREEMENT WITH RESPECT TO THE
OB/GYN FIELD EFFECTIVE AS OF SEPTEMBER 30, 2010 OR SEPTEMBER 30, 2011 UPON AT
LEAST 120 DAYS’ PRIOR WRITTEN NOTICE TO WATSON, PROVIDED THAT DEPOMED COMMENCES
PROMOTION OF THE PRODUCT WITHIN THE OB/GYN FIELD DIRECTLY THROUGH ITS OWN SALES
FORCE WITHIN SIXTY (60) DAYS AFTER ANY SUCH TERMINATION OF THIS AGREEMENT WITH
RESPECT TO OB/GYN FIELD.

 

3

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 


(II)           IF WATSON DOES NOT PERFORM, IN THE AGGREGATE, [***] THE DETAIL
MINIMUM IN ANY TWO CONSECUTIVE AGREEMENT QUARTERS, DEPOMED SHALL HAVE THE RIGHT
TO TERMINATE THIS AGREEMENT ON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO WATSON.


 


(III)          IF WATSON DOES NOT PERFORM, IN THE AGGREGATE, [***] THE UROLOGY
DETAIL MINIMUM OR THE OB/GYN DETAIL MINIMUM IN ANY TWO CONSECUTIVE AGREEMENT
QUARTERS, DEPOMED SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT WITH RESPECT
TO THE UROLOGY FIELD OR THE OB/GYN FIELD (AS APPLICABLE) ON THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE TO WATSON.


 


(IV)          IF DEPOMED DESIRES TO EXERCISE ITS OPTION TO TERMINATE THIS
AGREEMENT IN WHOLE OR IN PART PURSUANT TO SECTION 8.2(A)(II) OR (III), IT MUST
GIVE WRITTEN NOTICE TO WATSON WITHIN 60 DAYS AFTER RECEIVING THE REPORT OF THE
AGREEMENT QUARTER GIVING RISE TO THE RIGHT TO TERMINATE THIS AGREEMENT IN WHOLE
OR IN PART PURSUANT TO THIS SECTION 8.2(A)(II) OR (III).


 


(V)           IF DEPOMED TERMINATES THIS AGREEMENT ONLY WITH RESPECT TO THE
UROLOGY FIELD OR THE OB/GYN FIELD PURSUANT TO SECTION 8.2(A)(I) OR (III), THEN
FROM AND AFTER SUCH TERMINATION, (A) THE “FIELD” FOR PURPOSES OF THIS AGREEMENT
SHALL NO LONGER INCLUDE THE SUB-FIELD (I.E., THE UROLOGY FIELD OR THE OB/GYN
FIELD) WITH RESPECT TO WHICH THIS AGREEMENT HAS BEEN TERMINATED, AND (B) “FIELD
BASELINE PRESCRIPTIONS PER MONTH” SHALL NO LONGER INCLUDE UNITS OF PRODUCT
ATTRIBUTABLE TO THE SUB-FIELD WITH RESPECT TO WHICH THIS AGREEMENT HAS BEEN
TERMINATED. THE PARTIES SHALL ACKNOWLEDGE IN WRITING NOT LATER THAN OCTOBER 31,
2007 THE NUMBER OF UNITS OF PRODUCT WITHIN THE FIELD BASELINE PRESCRIPTIONS PER
MONTH ATTRIBUTABLE TO THE UROLOGY FIELD AND THE NUMBER OF UNITS OF PRODUCT
WITHIN THE FIELD BASELINE PRESCRIPTIONS PER MONTH ATTRIBUTABLE TO THE OB/GYN
FIELD.


 


(B)           IF, AS OF THE END OF ANY PERIOD, AGGREGATE FIELD GROSS MARGIN IS
LESS THAN [***] FOR THE IMMEDIATELY PRECEDING TWO CONSECUTIVE AGREEMENT QUARTERS
(BUT NOT BEFORE THE TWO CONSECUTIVE AGREEMENT QUARTERS ENDING ON MARCH 31,
2009), EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ON 120
DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER PARTY. IF EITHER PARTY DESIRES TO
EXERCISE ITS OPTION TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 8.2(B),
IT MUST GIVE WRITTEN NOTICE TO THE OTHER PARTY WITHIN 60 DAYS AFTER RECEIVING
THE REPORT OF THE AGREEMENT QUARTER GIVING RISE TO THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.2(B).


 


(C)           IF THERE IS A DETAILING OR INCENTIVE COMPENSATION IMPASSE, DEPOMED
MAY TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
WATSON; PROVIDED THAT SUCH NOTICE IS PROVIDED TO WATSON WITHIN SIXTY (60) DAYS
AFTER THE OCCURRENCE OF SUCH DETAILING OR INCENTIVE COMPENSATION IMPASSE.


 


SECTION 8.3             TERMINATION FOR CAUSE. EITHER PARTY MAY TERMINATE THIS
AGREEMENT, EFFECTIVE AT ANY TIME AFTER PROVIDING SIXTY (60) DAYS WRITTEN NOTICE
AND AN OPPORTUNITY TO CURE DURING SUCH SIXTY (60) DAY PERIOD (NINETY (90) DAYS
IN THE CASE OF A BREACH BY DEPOMED OF SECTION 6.1), IN THE EVENT OF A MATERIAL
FAILURE OF THE OTHER PARTY TO COMPLY WITH ITS MATERIAL OBLIGATIONS CONTAINED IN
THIS AGREEMENT. IF SUCH CURE IS EFFECTED, SUCH NOTICE WITH RESPECT TO SUCH
TERMINATION SHALL BE NULL AND VOID.

 

--------------------------------------------------------------------------------


 


SECTION 8.4             TERMINATION FOR BANKRUPTCY OR FORCE MAJEURE. TO THE
EXTENT PERMITTED BY LAW, EACH PARTY WILL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT IMMEDIATELY UPON NOTICE TO THE OTHER PARTY, IN THE EVENT OF EITHER OF
THE FOLLOWING:


 


(A)           THE ENTRY OF AN ORDER FOR RELIEF UNDER THE UNITED STATES
BANKRUPTCY CODE (OR ANY CORRESPONDING REMEDY UNDER SUCCESSOR LAWS) AGAINST THE
OTHER PARTY; THE FILING OF A PETITION BY OR AGAINST THE OTHER PARTY UNDER ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW (WHICH PETITION IS NOT DISMISSED WITHIN
SIXTY DAYS AFTER FILING), EXCEPT CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE
OR ANY SUCCESSOR STATUTE THAT PERMITS A CORPORATION TO CONTINUE ITS OPERATION
WHILE PROTECTING IT FROM CREDITORS; THE APPOINTMENT OF A RECEIVER FOR THE OTHER
PARTY’S BUSINESS OR PROPERTY; OR THE OTHER PARTY’S MAKING OF A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR


 


(B)           ANY FORCE MAJEURE EVENT AFFECTING THE OTHER PARTY BEYOND THE OTHER
PARTY’S CONTROL WHICH LASTS FOR A PERIOD OF AT LEAST SIX MONTHS AND WHICH IS OF
SUFFICIENT INTENSITY TO INTERRUPT OR PREVENT THE CARRYING OUT OF SUCH OTHER
PARTY’S MATERIAL OBLIGATIONS UNDER THIS AGREEMENT DURING SUCH PERIOD.


 

Notwithstanding the occurrence of any of the event specified in subsection (a)
of this Section 8.4, the Parties acknowledge and agree that, to the extent
Section 365(n) of the United States Bankruptcy Code applies to this Agreement,
the non-insolvent Party may elect to retain and exercise the rights granted to
it hereunder with respect to the intellectual property owned or controlled by
the insolvent Party.

 


SECTION 8.5             FORCE MAJEURE. ANY FORCE MAJEURE EVENT OF THE TYPE
DESCRIBED IN SECTION 15.7 AFFECTING A PARTY HEREUNDER SHALL ENTITLE THE OTHER
PARTY HERETO, AT ANY TIME AFTER THE EXPIRY OF THE PERIOD OF SIX MONTHS SPECIFIED
THEREIN AND UPON SIXTY DAYS WRITTEN NOTICE GIVEN AFTER SUCH SIX-MONTH PERIOD
(SUCH NOTICE BEING, NULL AND VOID IF THE FORCE MAJEURE EVENT IS DISCONTINUED
DURING SUCH SIXTY-DAY PERIOD), IN ADDITION TO THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER SECTION 8.4, THE RIGHT TO (I) EXTEND THIS AGREEMENT FOR A PERIOD
EQUAL TO THE DURATION OF THE FORCE MAJEURE EVENT WHICH OCCASIONED THE DELAY,
INTERRUPTION OR PREVENTION (SUBJECT TO THE MAXIMUM TERM OF SIX MONTHS) OR (II)
CONTINUE THE AGREEMENT IN FULL FORCE AND EFFECT WITHOUT MODIFICATION. IN NO
CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ITS INABILITY TO
PERFORM UNDER THIS AGREEMENT DUE TO ANY SUCH FORCE MAJEURE EVENT.


 


SECTION 8.6             RECALL. EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT IN THE EVENT OF A LARGE SCALE RECALL OR WITHDRAWAL OF THE PRODUCT
FROM THE TERRITORY RESULTING FROM A SIGNIFICANT SAFETY RISK INHERENT IN THE
PRODUCT AND NOT DUE TO TAMPERING, A REMEDIABLE MANUFACTURING PROBLEM, OR OTHER
DEFECT THAT CAN BE CURED WITH RESPECT TO PRODUCTS MANUFACTURED AFTER SUCH RISK
IS DISCOVERED.


 


SECTION 8.7             EFFECT OF TERMINATION.


 


(A)           NO ADDITIONAL PAYMENT OBLIGATIONS ARISING UNDER ARTICLE VII HEREOF
SHALL ACCRUE AFTER THE DATE OF EXPIRATION OR TERMINATION OF THIS AGREEMENT
EXCEPT AS SET FORTH IN SECTION 7.4; PROVIDED, HOWEVER, THAT EXPIRATION OR
TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE EITHER PARTY OF ANY OBLIGATIONS
ACCRUING PRIOR TO SUCH EXPIRATION OR TERMINATION. CERTAIN PROVISIONS OF THIS
AGREEMENT BY THEIR TERMS CONTINUE AFTER THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT. IN ADDITION, ANY OTHER PROVISIONS REQUIRED TO INTERPRET AND ENFORCE
THE PARTIES’ RIGHTS AND OBLIGATIONS

 

2

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT SHALL ALSO SURVIVE, BUT ONLY TO THE EXTENT REQUIRED FOR THE
FULL OBSERVATION AND PERFORMANCE OF THIS AGREEMENT.


 


(B)           EXCEPT AS INDICATED IN SECTION 8.5, EXPIRATION OR TERMINATION OF
THIS AGREEMENT SHALL BE WITHOUT PREJUDICE TO (A) ANY REMEDIES WHICH ANY PARTY
MAY THEN OR THEREAFTER HAVE HEREUNDER OR AT LAW; AND (B) A PARTY’S RIGHT TO
RECEIVE ANY PAYMENT ACCRUED UNDER THE AGREEMENT PRIOR TO THE TERMINATION DATE
BUT WHICH BECAME PAYABLE THEREAFTER; AND (C) EITHER PARTY’S RIGHT TO OBTAIN
PERFORMANCE OF ANY OBLIGATIONS PROVIDED FOR IN THIS AGREEMENT WHICH SURVIVE
TERMINATION BY THEIR TERMS OR BY A FAIR INTERPRETATION OF THIS AGREEMENT. EXCEPT
AS EXPRESSLY SET FORTH HEREIN, THE RIGHTS TO TERMINATE AS SET FORTH HEREIN SHALL
BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE UNDER THIS AGREEMENT,
AT LAW, OR IN EQUITY OR OTHERWISE.


 


(C)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY:


 


(I)            IF WATSON TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.3
DURING THE INITIAL TERM, WATSON SHALL BE ENTITLED TO A TAIL PROMOTION FEE IN
ACCORDANCE WITH SECTION 7.4. FOR PURPOSES OF CALCULATION, IN SUCH AN EVENT, THE
TAIL PERIOD SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.72 AND THE TAIL
GROSS MARGIN PERCENTAGE SHALL BE CALCULATED AS IF THE AGREEMENT HAD TERMINATED
ON OR AFTER SEPTEMBER 30, 2010 AND BEFORE SEPTEMBER 30, 2011; AND


 


(II)           IF DEPOMED TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.3,
WATSON SHALL NOT BE ENTITLED TO ANY TAIL PROMOTION FEE.


 


(D)           UPON THE EXPIRATION OR TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS ARTICLE VIII, EACH PARTY SHALL PROMPTLY TRANSFER AND RETURN TO THE OTHER
PARTY ALL PROPRIETARY INFORMATION OF THE OTHER PARTY (PROVIDED THAT EACH PARTY
MAY KEEP ONE COPY OF SUCH PROPRIETARY INFORMATION OF FOR ARCHIVAL PURPOSES
ONLY). UPON THE EXPIRATION OR TERMINATION OF THIS AGREEMENT, WATSON SHALL
PROVIDE TO DEPOMED, AT WATSON’S OUT-OF-POCKET COST THEREFOR, ALL SAMPLES AND
PROMOTIONAL MATERIALS IN WATSON’S POSSESSION (INCLUDING ELECTRONIC FILES OF ALL
PROMOTIONAL MATERIALS); PROVIDED, HOWEVER, THAT WATSON MAY DESTROY ANY PRINTED
COPIES OF PROMOTIONAL MATERIALS BEARING THE WATSON TRADEMARKS AND MAY REMOVE THE
WATSON TRADEMARKS FROM ELECTRONIC FILES OF PROMOTIONAL MATERIALS.


 


ARTICLE IX


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 9.1             REPRESENTATIONS AND WARRANTIES OF DEPOMED. DEPOMED
HEREBY REPRESENTS AND WARRANTS TO WATSON AS OF THE DATE HEREOF AS FOLLOWS:


 


(A)           ORGANIZATION. DEPOMED (I) IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA, AND
(II) HAS ALL NECESSARY CORPORATE POWER AND CORPORATE AUTHORITY TO OWN ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS, AS CURRENTLY CONDUCTED.


 


(B)           AUTHORIZATION. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE WITHIN THE
CORPORATE POWER OF

 

3

--------------------------------------------------------------------------------


 


DEPOMED, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE PROCEEDINGS OF
DEPOMED, AND THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY DEPOMED.


 


(C)           NO CONFLICT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT:  (I) CONFLICT WITH
OR RESULT IN A BREACH OF ANY PROVISION OF DEPOMED’S ORGANIZATIONAL DOCUMENTS;
(II) RESULT IN A MATERIAL BREACH OF ANY MATERIAL AGREEMENT TO WHICH DEPOMED IS
PARTY; (III) RESULT IN A VIOLATION OF ANY ORDER TO WHICH DEPOMED IS SUBJECT;
(IV) REQUIRE DEPOMED TO OBTAIN ANY MATERIAL APPROVAL OR CONSENT FROM ANY
GOVERNMENTAL AUTHORITY OR THIRD PARTY OTHER THAN THOSE CONSENTS AND APPROVALS
WHICH HAVE BEEN OBTAINED PRIOR TO THE DATE HEREOF; OR (V) VIOLATE ANY LEGAL
REQUIREMENT APPLICABLE TO DEPOMED IN ANY MATERIAL RESPECT.


 


(D)           ENFORCEABILITY. THIS AGREEMENT CONSTITUTES THE VALID AND BINDING
OBLIGATION OF DEPOMED, ENFORCEABLE AGAINST DEPOMED IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO BANKRUPTCY, REORGANIZATION, INSOLVENCY AND OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AN ACTION AT LAW).


 


(E)           BROKER. DEPOMED HAS NOT EMPLOYED ANY BROKER, FINDER, OR AGENT WITH
RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(F)            DEPOMED INTELLECTUAL PROPERTY. TO THE KNOWLEDGE OF DEPOMED, THE
PROMOTION AND SALE OF PRODUCT IN THE TERRITORY IN ACCORDANCE WITH THIS AGREEMENT
WILL NOT INFRINGE ANY PATENTS, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY RIGHTS
OF ANY THIRD PARTY; PROVIDED, THAT DEPOMED MAKES NO REPRESENTATION AS TO THE
WATSON TRADEMARKS.


 


(G)           LITIGATION. THERE IS NO LITIGATION, ARBITRATION PROCEEDING,
GOVERNMENTAL INVESTIGATION, ACTION OR CLAIMS OF ANY KIND, PENDING OR, TO THE
KNOWLEDGE OF DEPOMED, THREATENED, BY OR AGAINST DEPOMED OR ANY OF ITS AFFILIATES
RELATING TO THE PRODUCT OR WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY
AFFECT DEPOMED’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(H)           SUPPLY. DEPOMED CURRENTLY HAS ACCESS TO SUFFICIENT SUPPLIES OF
PRODUCT TO PERFORM THE MANUFACTURING OBLIGATIONS REQUIRED BY IT UNDER THIS
AGREEMENT. ALL PRODUCT WILL BE MANUFACTURED WITH REASONABLE DUE CARE AND IN
CONFORMITY WITH CURRENT GENERALLY ACCEPTED STANDARDS AND PROCEDURES FOR
MANUFACTURING THE PRODUCT AND CGMP.


 


SECTION 9.2             REPRESENTATIONS AND WARRANTIES OF WATSON. WATSON HEREBY
REPRESENTS AND WARRANTS TO DEPOMED AS OF THE DATE HEREOF AS FOLLOWS:


 


(A)           ORGANIZATION. WATSON (I) IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, AND (II)
HAS ALL NECESSARY CORPORATE POWER AND CORPORATE AUTHORITY TO OWN ITS PROPERTIES
AND TO CONDUCT ITS BUSINESS, AS CURRENTLY CONDUCTED.


 


(B)           AUTHORIZATION. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE WITHIN THE
CORPORATE POWER OF WATSON, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
PROCEEDINGS OF WATSON, AND THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY WATSON.


 


4

--------------------------------------------------------------------------------



 


(C)           NO CONFLICT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT:  (I) CONFLICT WITH
OR RESULT IN A BREACH OF ANY PROVISION OF WATSON’S ORGANIZATIONAL DOCUMENTS;
(II) RESULT IN A MATERIAL BREACH OF ANY MATERIAL AGREEMENT TO WHICH WATSON IS
PARTY; (III) RESULT IN A VIOLATION OF ANY ORDER TO WHICH WATSON IS SUBJECT; (IV)
REQUIRE WATSON TO OBTAIN ANY MATERIAL APPROVAL OR CONSENT FROM ANY GOVERNMENTAL
AUTHORITY OR THIRD PARTY OTHER THAN THOSE CONSENTS AND APPROVALS WHICH HAVE BEEN
OBTAINED PRIOR TO THE DATE HEREOF; OR (V) VIOLATE ANY LEGAL REQUIREMENT
APPLICABLE TO WATSON IN ANY MATERIAL RESPECT.


 


(D)           ENFORCEABILITY. THIS AGREEMENT CONSTITUTES THE VALID AND BINDING
OBLIGATION OF WATSON, ENFORCEABLE AGAINST WATSON IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO BANKRUPTCY REORGANIZATION, INSOLVENCY AND OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AN ACTION AT LAW).


 


(E)           BROKER. WATSON HAS NOT EMPLOYED ANY BROKER OR FINDER WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(F)            WATSON TRADEMARKS. TO THE KNOWLEDGE OF WATSON, THE USE OF THE
WATSON TRADEMARKS TO PROMOTE AND SELL PRODUCT IN THE TERRITORY IN ACCORDANCE
WITH THIS AGREEMENT WILL NOT INFRINGE ANY TRADEMARKS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY.


 


(G)           LITIGATION. THERE IS NO LITIGATION, ARBITRATION PROCEEDING,
GOVERNMENTAL INVESTIGATION, ACTION OR CLAIMS OF ANY KIND, PENDING OR, TO THE
KNOWLEDGE OF WATSON, THREATENED, BY OR AGAINST WATSON OR ANY OF ITS AFFILIATES
RELATING TO THE PRODUCT OR WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY
AFFECT WATSON’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


SECTION 9.3             DEPOMED DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
DEPOMED DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE
PRODUCT, INCLUDING THE WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE.


 


SECTION 9.4             WATSON DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
WATSON DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.


 


ARTICLE X


 


INTELLECTUAL PROPERTY MATTERS


 


SECTION 10.1           INFRINGEMENT.


 


(A)           IF EITHER PARTY SHALL LEARN OF A CLAIM OR ASSERTION THAT THE
MANUFACTURE, USE OR SALE OF THE PRODUCT IN THE TERRITORY INFRINGES OR OTHERWISE
VIOLATES THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY OR THAT ANY THIRD
PARTY VIOLATES THE INTELLECTUAL PROPERTY RIGHTS OWNED OR CONTROLLED BY (I)
DEPOMED IN THE PRODUCT AND THE DEPOMED TRADEMARKS IN THE TERRITORY OR (II)
WATSON IN THE WATSON TRADEMARKS, THEN THE PARTY BECOMING SO INFORMED SHALL
PROMPTLY, BUT IN

 

5

--------------------------------------------------------------------------------


 


ALL EVENTS WITHIN FIFTEEN (15) BUSINESS DAYS THEREOF, NOTIFY THE OTHER PARTY TO
THIS AGREEMENT OF THE CLAIM OR ASSERTION.


 


(B)           IF WARRANTED IN THE OPINION OF DEPOMED, AFTER CONSULTATION WITH
THE JSC, DEPOMED SHALL TAKE SUCH LEGAL ACTION AS IS ADVISABLE IN DEPOMED’S
OPINION TO RESTRAIN INFRINGEMENT OF SUCH DEPOMED PATENT RIGHTS OR THE DEPOMED
TRADEMARKS. WATSON SHALL COOPERATE FULLY WITH, AND AS REASONABLY REQUESTED BY,
DEPOMED IN DEPOMED’S ATTEMPT TO RESTRAIN SUCH INFRINGEMENT, AND DEPOMED SHALL
REIMBURSE WATSON FOR ITS OUT-OF-POCKET EXPENSES INCURRED IN PROVIDING SUCH
COOPERATION. WATSON MAY BE REPRESENTED BY COUNSEL OF ITS OWN SELECTION AT ITS
OWN EXPENSE IN ANY SUIT OR PROCEEDING BROUGHT TO RESTRAIN SUCH INFRINGEMENT, BUT
DEPOMED SHALL HAVE THE RIGHT TO CONTROL THE SUIT OR PROCEEDING.


 


(C)           IF WARRANTED IN THE OPINION OF WATSON, WATSON SHALL TAKE SUCH
LEGAL ACTION AS IS ADVISABLE IN WATSON’S OPINION TO RESTRAIN SUCH INFRINGEMENT
OF THE WATSON TRADEMARKS. DEPOMED SHALL COOPERATE FULLY WITH, AND AS REQUESTED
BY, WATSON IN WATSON’S ATTEMPT TO RESTRAIN SUCH INFRINGEMENT, AND WATSON SHALL
REIMBURSE DEPOMED FOR ITS OUT-OF-POCKET EXPENSES INCURRED IN PROVIDING SUCH
COOPERATION. DEPOMED MAY BE REPRESENTED BY COUNSEL OF ITS OWN SELECTION AT ITS
OWN EXPENSE IN ANY SUIT OR PROCEEDING BROUGHT TO RESTRAIN SUCH INFRINGEMENT, BUT
WATSON SHALL HAVE THE RIGHT TO CONTROL THE SUIT OR PROCEEDING.


 


ARTICLE XI


 


INDEMNIFICATION; LIMITS ON LIABILITY


 


SECTION 11.1           INDEMNIFICATION. EACH PARTY WILL DEFEND, AT ITS OWN
EXPENSE, INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND ITS AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, CONSULTANTS,  CONTRACTORS,
REPRESENTATIVES AND AGENTS FROM AND AGAINST ANY AND ALL DAMAGES, LIABILITIES,
LOSSES, COSTS, AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, ARISING OUT
OF ANY THIRD PARTY CLAIM, SUIT OR PROCEEDING BROUGHT AGAINST THE OTHER PARTY OR
ITS AFFILIATES TO THE EXTENT SUCH CLAIM, SUIT, OR PROCEEDING IS BASED UPON A
CLAIM ARISING OUT OF OR RELATING TO (I) ANY BREACH OR VIOLATION OF, OR FAILURE
TO PERFORM, ANY COVENANT OR AGREEMENT MADE BY SUCH INDEMNIFYING PARTY IN THIS
AGREEMENT, UNLESS WAIVED IN WRITING BY THE INDEMNIFIED PARTY; (II) ANY BREACH OF
THE REPRESENTATIONS OR WARRANTIES MADE BY SUCH INDEMNIFYING PARTY IN THIS
AGREEMENT; OR (III) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFYING
PARTY, EXCEPT (UNDER ANY OF (I) OR (II)) TO THE EXTENT ARISING OUT OF THE
BREACH, VIOLATION, FAILURE, NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED
PARTY. IN ADDITION, DEPOMED WILL DEFEND, AT ITS OWN EXPENSE, INDEMNIFY AND HOLD
HARMLESS WATSON AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, CONSULTANTS, CONTRACTORS, REPRESENTATIVES AND AGENTS FROM AND AGAINST
ANY AND ALL DAMAGES, LIABILITIES, LOSSES, COSTS, AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES, ARISING OUT OF ANY THIRD PARTY CLAIM, SUIT OR
PROCEEDING BROUGHT AGAINST WATSON OR ITS AFFILIATES TO THE EXTENT SUCH CLAIM,
SUIT, OR PROCEEDING IS BASED UPON A CLAIM ARISING OUT OF OR RELATING TO (X) ANY
CLAIM MADE BY ANY PERSON THAT THE MANUFACTURE, USE OR SALE OF THE PRODUCT
INFRINGES OR MISAPPROPRIATES THE PATENT, TRADEMARK, OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF SUCH PERSON, EXCEPT WITH RESPECT TO ANY CLAIM RELATING TO THE
WATSON TRADEMARKS; (Y) THE ESPRIT LICENSE AGREEMENT OR THE ESPRIT TERMINATION
AGREEMENT AND (Z) ANY PRODUCT LIABILITY CLAIM MADE BY ANY PERSON WITH RESPECT TO
THE PRODUCT, EXCEPT TO THE EXTENT LIABILITY IS BASED ON A BREACH BY WATSON OF
SECTION 4.2. EACH PARTY AGREES THAT IT SHALL PROMPTLY NOTIFY THE OTHER IN
WRITING OF ANY SUCH CLAIM OR ACTION AND GIVE

 

6

--------------------------------------------------------------------------------


 


THE INDEMNIFYING PARTY FULL INFORMATION AND ASSISTANCE IN CONNECTION THEREWITH.
THE INDEMNIFYING PARTY SHALL HAVE THE SOLE RIGHT TO CONTROL THE DEFENSE AND THE
SOLE RIGHT TO SETTLE OR COMPROMISE ANY SUCH CLAIM OR ACTION, EXCEPT THAT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY SHALL BE REQUIRED IN CONNECTION WITH
ANY SETTLEMENT OR COMPROMISE WHICH COULD (I) PLACE ANY OBLIGATION ON OR REQUIRE
ANY ACTION OF SUCH OTHER PARTY; (II) ADMIT OR IMPLY ANY LIABILITY OR WRONGDOING
OF SUCH OTHER PARTY; OR (III) ADVERSELY AFFECT THE GOODWILL OR PUBLIC IMAGE OF
SUCH OTHER PARTY. NOTWITHSTANDING THE FOREGOING, THE INDEMNIFIED PARTY MAY
PARTICIPATE THEREIN THROUGH COUNSEL OF ITS CHOICE, BUT THE COST OF SUCH COUNSEL
SHALL BE BORNE SOLELY BY THE INDEMNIFIED PARTY. THE PROVISIONS OF THIS SECTION
11.1 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR SEVEN (7) YEARS (EXCEPT
AS TO CLAIMS AS TO WHICH A PARTY HAS NOTIFIED THE OTHER IN WRITING PRIOR TO THE
THIRD ANNIVERSARY OF THE TERMINATION DATE OF THIS AGREEMENT, IN WHICH EVENT, THE
INDEMNIFYING PARTY’S OBLIGATIONS UNDER THIS SECTION 11.1 SHALL SURVIVE WITH
RESPECT TO ANY SUCH CLAIM UNTIL ITS RESOLUTION).


 


SECTION 11.2           CONSEQUENTIAL DAMAGES. NEITHER WATSON NOR DEPOMED (WHICH
FOR THE PURPOSES OF THIS SECTION 11.2 SHALL INCLUDE THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS) SHALL HAVE ANY LIABILITY TO THE OTHER
FOR ANY PUNITIVE DAMAGES, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES, RELATING TO OR ARISING FROM THIS AGREEMENT, EVEN IF SUCH DAMAGES MAY
HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH LIMITATION SHALL NOT APPLY IN THE CASE
OF FRAUD OR WILLFUL MISCONDUCT OR TO AMOUNTS PAYABLE TO A THIRD PARTY THAT ARE
SUBJECT TO INDEMNIFICATION PURSUANT TO THIS ARTICLE 11.


 


ARTICLE XII


 


CONFIDENTIALITY AND PUBLICITY


 


SECTION 12.1           PROPRIETARY INFORMATION. PURSUANT TO THIS AGREEMENT, A
PARTY RECEIVING PROPRIETARY INFORMATION FROM THE OTHER, DIRECTLY OR INDIRECTLY,
WILL TREAT SUCH PROPRIETARY INFORMATION AS CONFIDENTIAL, WILL USE SUCH
PROPRIETARY INFORMATION ONLY FOR THE PURPOSES OF THIS AGREEMENT AND WILL NOT
DISCLOSE, AND WILL TAKE ALL REASONABLE PRECAUTIONS TO PREVENT THE DISCLOSURE OF,
SUCH PROPRIETARY INFORMATION TO (A) ANY OF ITS OFFICERS, DIRECTORS, MANAGERS,
EQUITY HOLDERS, EMPLOYEES, AGENTS, REPRESENTATIVES, AFFILIATES OR CONSULTANTS
WHO ARE NOT REQUIRED TO KNOW SUCH PROPRIETARY INFORMATION OR WHO ARE NOT BOUND
BY A LIKE OBLIGATION OF CONFIDENTIALITY OR (B) TO THIRD PARTIES.


 


SECTION 12.2           DISCLOSURES REQUIRED BY LAW. IN THE EVENT THE RECIPIENT
PARTY IS REQUIRED (I) UNDER APPLICABLE LEGAL REQUIREMENTS TO DISCLOSE
PROPRIETARY INFORMATION OF THE DISCLOSING PARTY TO ANY GOVERNMENTAL AUTHORITY TO
OBTAIN ANY REGULATORY APPROVAL FOR THE PRODUCT, (II) TO DISCLOSE PROPRIETARY
INFORMATION IN CONNECTION WITH BONA FIDE LEGAL PROCESS (INCLUDING IN CONNECTION
WITH ANY BONA FIDE DISPUTE HEREUNDER) OR (III) TO DISCLOSE PROPRIETARY
INFORMATION UNDER THE RULES OF THE SECURITIES EXCHANGE UPON WHICH ITS SECURITIES
ARE TRADED, THE RECIPIENT PARTY MAY DO SO ONLY IF IT LIMITS DISCLOSURE TO THAT
PURPOSE AFTER GIVING THE DISCLOSING PARTY PROMPT WRITTEN NOTICE OF ANY INSTANCE
OF SUCH A REQUIREMENT IN REASONABLE TIME FOR THE DISCLOSING PARTY TO ATTEMPT TO
OBJECT TO OR TO LIMIT SUCH DISCLOSURE. IN THE EVENT OF DISCLOSURES

 

7

--------------------------------------------------------------------------------


 


REQUIRED UNDER APPLICABLE LEGAL REQUIREMENTS, THE RECIPIENT PARTY SHALL
COOPERATE WITH THE DISCLOSING PARTY AS REASONABLY REQUESTED THEREBY.


 


SECTION 12.3           PUBLICITY. NEITHER PARTY WILL ORIGINATE ANY PUBLICITY,
NEWS RELEASE, PUBLIC COMMENT OR OTHER PUBLIC ANNOUNCEMENT, WHETHER TO THE PRESS,
TO STOCKHOLDERS, OR OTHERWISE, RELATING TO THIS AGREEMENT, WITHOUT THE CONSENT
OF THE OTHER PARTY, EXCEPT FOR SUCH ANNOUNCEMENT WHICH, IN ACCORDANCE WITH THE
ADVICE OF LEGAL COUNSEL TO THE PARTY MAKING SUCH ANNOUNCEMENT, IS REQUIRED BY
LAW; PROVIDED, HOWEVER, THAT EACH PARTY SHALL BE ENTITLED TO REFER PUBLICLY TO
THE RELATIONSHIP OF THE PARTIES REFLECTED IN THIS AGREEMENT IN A MANNER THAT IS
CONSISTENT WITH THE JOINT PRESS RELEASE ISSUED BY THE PARTIES AND THAT IS NOT
DAMAGING TO THE BUSINESS OR REPUTATION OF THE OTHER PARTY. EXCEPT AS OTHERWISE
PERMITTED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, ANY PARTY MAKING ANY
ANNOUNCEMENT WHICH IS REQUIRED BY LAW WILL, UNLESS PROHIBITED BY LAW, GIVE THE
OTHER PARTY AN OPPORTUNITY TO REVIEW THE FORM AND CONTENT OF SUCH ANNOUNCEMENT
AND COMMENT BEFORE IT IS MADE. EITHER PARTY SHALL HAVE THE RIGHT TO MAKE SUCH
FILINGS WITH GOVERNMENTAL AGENCIES, INCLUDING THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”), AS TO THE CONTENTS AND EXISTENCE OF THIS
AGREEMENT AS IT SHALL REASONABLY DEEM NECESSARY OR APPROPRIATE. IN SUCH EVENT,
THE FILING PARTY SHALL CONSULT WITH THE OTHER PARTY WITH RESPECT TO THE EXTENT
OF SUCH DISCLOSURE, INCLUDING WHETHER AND TO WHAT EXTENT CONFIDENTIAL TREATMENT
SHALL BE SOUGHT; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, THE FILING PARTY
SHALL RETAIN ULTIMATE CONTROL AND RESPONSIBILITY FOR ANY DISCLOSURE WITH THE
SEC. THE PARTIES HAVE AGREED UPON THE FORM AND CONTENT OF A JOINT PRESS RELEASE
TO BE ISSUED BY THE PARTIES PROMPTLY FOLLOWING THE EXECUTION OF THIS AGREEMENT.
ONCE SUCH PRESS RELEASE OR ANY OTHER WRITTEN STATEMENT IS APPROVED FOR
DISCLOSURE BY BOTH PARTIES, EITHER PARTY MAY MAKE SUBSEQUENT PUBLIC DISCLOSURE
OF THE CONTENTS OF SUCH STATEMENT WITHOUT THE FURTHER APPROVAL OF THE OTHER
PARTY. THE PROVISIONS OF THIS ARTICLE 12 SHALL SURVIVE TERMINATION OF THE
AGREEMENT AND SHALL REMAIN IN EFFECT UNTIL A DATE THREE YEARS AFTER THE TERM OF
THIS AGREEMENT.


 


ARTICLE XIII


 


NOTICES


 


SECTION 13.1           NOTICES. ALL NOTICES REQUIRED OR PERMITTED HEREUNDER
SHALL BE GIVEN IN WRITING AND SENT BY FACSIMILE TRANSMISSION (WITH A COPY SENT
BY FIRST-CLASS MAIL), OR MAILED POSTAGE PREPAID BY CERTIFIED OR REGISTERED MAIL
(RETURN RECEIPT REQUESTED), OR SENT BY A NATIONALLY RECOGNIZED EXPRESS COURIER
SERVICE, OR HAND-DELIVERED AT THE FOLLOWING ADDRESS:


 

If to Depomed:

 

Depomed, Inc.
1360 O’Brien Drive
Menlo Park, California  94025
Attention:  President
Fax No.:  (650) 462-9991

 

If to Watson:

 

Watson Pharma, Inc.

 

8

--------------------------------------------------------------------------------


 

360 Mt. Kemble Avenue
Morristown, New Jersey 07962
Attention:  President, Brand Division
Fax No:  (973) 355-8580

 

With a copy to:

 

Watson Pharmaceuticals, Inc.

311 Bonnie Circle
Corona, California 92880
Attention:  General Counsel
Fax No:  (951) 493-5821

 

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.

 


ARTICLE XIV


 


INSURANCE


 


SECTION 14.1           INSURANCE.


 


(A)           DURING THE TERM AND FOR A PERIOD OF TWO (2) YEARS AFTER ANY
EXPIRATION OR TERMINATION OF THIS AGREEMENT, EACH PARTY SHALL MAINTAIN (I) A
COMMERCIAL GENERAL LIABILITY INSURANCE POLICY OR POLICIES WITH MINIMUM LIMITS OF
$10 MILLION PER OCCURRENCE AND $10 MILLION IN THE AGGREGATE ON AN ANNUAL BASIS
AND (II) A PRODUCT LIABILITY INSURANCE POLICY OR POLICIES WITH MINIMUM LIMITS OF
$10 MILLION PER OCCURRENCE AND $15 MILLION IN THE AGGREGATE ON AN ANNUAL BASIS.


 


(B)           UPON REQUEST, EACH PARTY SHALL PROVIDE CERTIFICATES OF INSURANCE
TO THE OTHER EVIDENCING THE COVERAGE SPECIFIED HEREIN. NEITHER PARTY’S LIABILITY
TO THE OTHER IS IN ANY WAY LIMITED TO THE EXTENT OF ITS INSURANCE COVERAGE.


 


ARTICLE XV


 


MISCELLANEOUS


 


SECTION 15.1           HEADINGS. THE TITLES, HEADINGS OR CAPTIONS AND PARAGRAPHS
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND DO NOT DEFINE, LIMIT, EXTEND,
EXPLAIN OR DESCRIBE THE SCOPE OR EXTENT OF THIS AGREEMENT OR ANY OF ITS TERMS OR
CONDITIONS AND THEREFORE SHALL NOT BE CONSIDERED IN THE INTERPRETATION,
CONSTRUCTION OR APPLICATION OF THIS AGREEMENT.


 


SECTION 15.2           SEVERABILITY. IN THE EVENT THAT ANY OF THE PROVISIONS OR
A PORTION OF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION OR A GOVERNMENTAL AUTHORITY,
SUCH PROVISION OR PORTION OF PROVISION WILL BE CONSTRUED AND ENFORCED AS IF IT
HAD BEEN NARROWLY DRAWN SO AS NOT TO BE INVALID, ILLEGAL, OR UNENFORCEABLE, AND
THE VALIDITY, LEGALITY, AND ENFORCEABILITY OF THE ENFORCEABLE PORTION OF ANY
SUCH PROVISION AND THE REMAINING PROVISIONS WILL NOT BE ADVERSELY AFFECTED
THEREBY.


 


9

--------------------------------------------------------------------------------



 


SECTION 15.3                             ENTIRE AGREEMENT. THIS AGREEMENT,
TOGETHER WITH THE SCHEDULES AND EXHIBITS HERETO AND THE CONFIDENTIALITY
AGREEMENT, ALL OF WHICH ARE INCORPORATED BY REFERENCE, CONTAINS ALL OF THE TERMS
AGREED TO BY THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY
PRIOR AGREEMENTS (INCLUDING WITHOUT LIMITATION THE ORIGINAL AGREEMENT),
UNDERSTANDINGS, OR ARRANGEMENTS BETWEEN THEM, WHETHER ORAL OR IN WRITING.


 


SECTION 15.4                             AMENDMENTS. THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED, ALTERED, OR SUPPLEMENTED EXCEPT BY MEANS OF A WRITTEN
AGREEMENT OR OTHER INSTRUMENT EXECUTED BY BOTH OF THE PARTIES HERETO. NO COURSE
OF CONDUCT OR DEALING BETWEEN THE PARTIES WILL ACT AS A MODIFICATION OR WAIVER
OF ANY PROVISIONS OF THIS AGREEMENT.


 


SECTION 15.5                             COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
AS AGAINST THE PARTY WHOSE SIGNATURE APPEARS THEREON, BUT ALL OF WHICH TAKEN
TOGETHER WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 15.6                             WAIVER. THE FAILURE OF EITHER PARTY TO
ENFORCE OR TO EXERCISE, AT ANY TIME OR FOR ANY PERIOD OF TIME, ANY TERM OF OR
ANY RIGHT ARISING PURSUANT TO THIS AGREEMENT DOES NOT CONSTITUTE, AND WILL NOT
BE CONSTRUED AS, A WAIVER OF SUCH TERM OR RIGHT, AND WILL IN NO WAY AFFECT THAT
PARTY’S RIGHT LATER TO ENFORCE OR EXERCISE SUCH TERM OR RIGHT.


 


SECTION 15.7                             FORCE MAJEURE.


 


(A)                                 IN THE EVENT OF ANY FAILURE OR DELAY IN THE
PERFORMANCE BY A PARTY OF ANY PROVISION OF THIS AGREEMENT DUE TO ACTS BEYOND THE
REASONABLE CONTROL OF SUCH PARTY (SUCH AS, FOR EXAMPLE, FIRE, EXPLOSION, STRIKE
OR OTHER DIFFICULTY WITH WORKMEN, SHORTAGE OF TRANSPORTATION EQUIPMENT,
ACCIDENT, ACT OF GOD, DECLARED OR UNDECLARED WARS, ACTS OF TERRORISM, OR
COMPLIANCE WITH OR OTHER ACTION TAKEN TO CARRY OUT THE INTENT OR PURPOSE OF ANY
LAW OR REGULATION) (A “FORCE MAJEURE EVENT”), THEN SUCH PARTY SHALL HAVE SUCH
ADDITIONAL TIME TO PERFORM AS SHALL BE REASONABLY NECESSARY UNDER THE
CIRCUMSTANCES. IN THE EVENT OF SUCH FAILURE OR DELAY, THE AFFECTED PARTY WILL
USE ITS DILIGENT EFFORTS, CONSISTENT WITH SOUND BUSINESS JUDGMENT AND TO THE
EXTENT PERMITTED BY LAW, TO CORRECT SUCH FAILURE OR DELAY AS EXPEDITIOUSLY AS
POSSIBLE. IN THE EVENT THAT A PARTY IS UNABLE TO PERFORM BY A REASON DESCRIBED
IN THIS SECTION 15.7, ITS OBLIGATION TO PERFORM UNDER THE AFFECTED PROVISION OF
THIS AGREEMENT SHALL BE SUSPENDED DURING SUCH TIME OF NONPERFORMANCE.


 


(B)                                 NEITHER PARTY SHALL BE LIABLE HEREUNDER TO
THE OTHER PARTY NOR SHALL BE IN BREACH FOR FAILURE TO PERFORM ITS OBLIGATIONS
CAUSED BY A FORCE MAJEURE EVENT. IN THE CASE OF ANY SUCH EVENT, THE AFFECTED
PARTY SHALL PROMPTLY, BUT IN NO EVENT LATER THAN 10 DAYS OF ITS OCCURRENCE,
NOTIFY THE OTHER PARTY STATING THE NATURE OF THE CONDITION, ITS ANTICIPATED
DURATION AND ANY ACTION BEING TAKEN TO AVOID OR MINIMIZE ITS EFFECT.
FURTHERMORE, THE AFFECTED PARTY SHALL KEEP THE OTHER PARTY INFORMED OF THE
EFFORTS TO RESUME PERFORMANCE. AFTER SIXTY (60) DAYS OF SUCH INABILITY TO
PERFORM, THE PARTIES AGREE TO MEET AND IN GOOD FAITH DISCUSS HOW TO PROCEED. IN
THE EVENT THAT THE AFFECTED PARTY IS PREVENTED FROM PERFORMING ITS OBLIGATIONS
PURSUANT TO THIS SECTION 15.7 FOR A PERIOD OF SIX (6) MONTHS, THE OTHER PARTY
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THE PROVISIONS OF
SECTIONS 8.4(B).


 


10

--------------------------------------------------------------------------------



 


SECTION 15.8                             SUCCESSORS AND ASSIGNS. SUBJECT TO
SECTION 15.9, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED UNDER THIS AGREEMENT.


 


SECTION 15.9                             ASSIGNMENT. THIS AGREEMENT AND THE
RIGHTS GRANTED HEREIN SHALL NOT BE ASSIGNABLE BY EITHER PARTY HERETO WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY. ANY ATTEMPTED ASSIGNMENT WITHOUT
CONSENT SHALL BE VOID. NOTWITHSTANDING THE FOREGOING, A PARTY MAY TRANSFER,
ASSIGN OR DELEGATE ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
CONSENT TO (A) AN AFFILIATE OR (B) A SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF
ITS BUSINESS OR ASSETS OF THE ASSIGNING PARTY TO WHICH THIS AGREEMENT RELATES,
WHETHER BY SALE, MERGER, CONSOLIDATION, ACQUISITION, TRANSFER, OPERATION OF LAW
OR OTHERWISE.


 


SECTION 15.10                      CONSTRUCTION. THE PARTIES ACKNOWLEDGE AND
AGREE THAT: (A) EACH PARTY AND ITS REPRESENTATIVES HAVE REVIEWED AND NEGOTIATED
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND HAVE CONTRIBUTED TO ITS REVISION;
AND (B) THE TERMS AND PROVISIONS OF THIS AGREEMENT WILL BE CONSTRUED FAIRLY AS
TO EACH PARTY HERETO AND NOT IN FAVOR OF OR AGAINST EITHER PARTY REGARDLESS OF
WHICH PARTY WAS GENERALLY RESPONSIBLE FOR THE PREPARATION OR DRAFTING OF THIS
AGREEMENT. UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE REQUIRES: (I) WORDS OF
ANY GENDER INCLUDE EACH OTHER GENDER; (II) WORDS USING THE SINGULAR OR PLURAL
NUMBER ALSO INCLUDE THE PLURAL OR SINGULAR NUMBER, RESPECTIVELY; (III) THE TERMS
“HEREOF,” “HEREIN,” “HEREBY,” AND DERIVATIVE OR SIMILAR WORDS REFER TO THIS
ENTIRE AGREEMENT; (IV) THE TERMS “ARTICLE,” “SECTION,” “EXHIBIT,” “SCHEDULE,” OR
“CLAUSE” REFER TO THE SPECIFIED ARTICLE, SECTION, EXHIBIT, SCHEDULE, OR CLAUSE
OF THIS AGREEMENT; (V) “OR” IS DISJUNCTIVE BUT NOT NECESSARILY EXCLUSIVE; AND
(VI) THE TERM “INCLUDING” OR “INCLUDES” MEANS “INCLUDING WITHOUT LIMITATION” OR
“INCLUDES WITHOUT LIMITATION.”  WHENEVER THIS AGREEMENT REFERS TO A NUMBER OF
DAYS, SUCH NUMBER SHALL REFER TO CALENDAR DAYS UNLESS BUSINESS DAYS ARE
SPECIFIED.


 


SECTION 15.11                      GOVERNING LAW. THIS AGREEMENT WILL BE
CONSTRUED UNDER AND IN ACCORDANCE WITH, AND GOVERNED IN ALL RESPECTS BY, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.


 


SECTION 15.12                      EQUITABLE RELIEF. EACH PARTY ACKNOWLEDGES
THAT A BREACH BY IT OF THE PROVISIONS OF THIS AGREEMENT MAY NOT REASONABLY OR
ADEQUATELY BE COMPENSATED IN DAMAGES IN AN ACTION AT LAW AND THAT SUCH A BREACH
MAY CAUSE THE OTHER PARTY IRREPARABLE INJURY AND DAMAGE. BY REASON THEREOF, EACH
PARTY AGREES THAT THE OTHER PARTY IS ENTITLED TO SEEK, IN ADDITION TO ANY OTHER
REMEDIES IT MAY HAVE UNDER THIS AGREEMENT OR OTHERWISE, PRELIMINARY AND
PERMANENT INJUNCTIVE AND OTHER EQUITABLE RELIEF TO PREVENT OR CURTAIL ANY BREACH
OF THIS AGREEMENT BY THE OTHER PARTY; PROVIDED, HOWEVER, THAT NO SPECIFICATION
IN THIS AGREEMENT OF A SPECIFIC LEGAL OR EQUITABLE REMEDY WILL BE CONSTRUED AS A
WAIVER OR PROHIBITION AGAINST THE PURSUING OF OTHER LEGAL OR EQUITABLE REMEDIES
IN THE EVENT OF SUCH A BREACH. EACH PARTY AGREES THAT THE EXISTENCE OF ANY
CLAIM, DEMAND, OR CAUSE OF ACTION OF IT AGAINST THE OTHER PARTY, WHETHER
PREDICATED UPON THIS AGREEMENT, OR OTHERWISE, WILL NOT CONSTITUTE A DEFENSE TO
THE ENFORCEMENT BY THE OTHER PARTY, OR ITS SUCCESSORS OR ASSIGNS, OF THE
COVENANTS CONTAINED IN THIS AGREEMENT.


 


SECTION 15.13                      RELATIONSHIP BETWEEN PARTIES. THE PARTIES
HERETO ARE ACTING AND PERFORMING AS INDEPENDENT CONTRACTORS, AND NOTHING IN THIS
AGREEMENT CREATES THE RELATIONSHIP OF PARTNERSHIP, JOINT VENTURE, SALES AGENCY,
OR PRINCIPAL AND AGENT. NEITHER PARTY IS THE AGENT OF THE

 

11

--------------------------------------------------------------------------------


 


OTHER, AND NEITHER PARTY MAY HOLD ITSELF OUT AS SUCH TO ANY OTHER PARTY. ALL
FINANCIAL OBLIGATIONS ASSOCIATED WITH EACH PARTY’S BUSINESS WILL BE THE SOLE
RESPONSIBILITY OF SUCH PARTY.


 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate on the day and year first above written.

 

 

 

DEPOMED, INC.

 

 

 

 

 

By:

/s/ Carl A. Pelzel

 

Name:

Carl A. Pelzel

 

Title:

President and Chief Executive Officer

 

 

 

 

 

WATSON PHARMA, INC.

 

 

 

 

 

By:

/s/ Edward F. Heimers, Jr.

 

Name:

Edward F. Heimers, Jr.

 

Title:

President, Brand Division

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Schedule 1.14

 

Product COGS as of the Initial Effective Date

 

 

 

 

 

 

 

Estimated Range for

 

 

 

 

 

 

 

 

 

2007

 

 

 

2007 Estimation

 

Low

 

High

 

Low

 

High

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WAC per Tablet

 

 

 

 

 

$

[***

]

$

[***

]

 

 

Gross to Net Discounts & Allowances

 

[***

]

[***

]

$

[***

]

$

[***

]

(low model includes launch incentives)

 

Net Sales per Tablet

 

 

 

 

 

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COGS per Tablet

 

[***

]

[***

]

$

[***

]

$

[***

]

(COGS per tablet will drop with higher quantities and shift towards 30 count
bottles - Also, first 3-packs will have rework costs)

 

Gross Margin

 

 

 

 

 

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Watson Profit Share per Tablet

 

[***

]

[***

]

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

Estimated Range for

 

 

 

 

 

 

 

2008

 

2008 Estimation

 

Low

 

High

 

Low

 

High

 

 

 

 

 

 

 

 

 

 

 

WAC per Tablet

 

 

 

 

 

$

[***

]

$

[***

]

Gross to Net Discounts & Allowances

 

[***

]

[***

]

$

[***

]

$

[***

]

Net Sales per Tablet

 

 

 

 

 

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

 

COGS per Tablet

 

[***

]

[***

]

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

 

Gross Margin

 

 

 

 

 

$

[***

]

$

[***

]

 

 

 

 

 

 

 

 

 

 

Watson Profit Share per Tablet

 

[***

]

[***

]

$

[***

]

$

[***

]

 

--------------------------------------------------------------------------------


 

Schedule 1.20

 

Depomed Trademarks

 

Mark

 

Serial/Registration Numbers

PROQUIN

 

Reg. No. 2968719

DEPOMED

 

Reg. No. 2112593

DEPOMED (word and design mark)

 

Ser. No. 78781903

ACUFORM

 

Ser. No. 78781863

 

--------------------------------------------------------------------------------


 

Schedule 1.92

 

Watson Trademarks

 

Mark

 

Serial/Registration Numbers

Watson (typed drawing)

 

2384629/75516726

Watson Pharma (typed drawing)

 

2387161/75636020

Watson Logo (mortar)

 

N/A

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Schedule 3.2

 

Depomed Initial JSC Representatives:

 

[***] (Co-chair)

[***]

 

Watson Initial JSC Representatives:

 

[***] (Co-chair)

[***]

 

--------------------------------------------------------------------------------


 

Confidential Information, indicated by [***], has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Schedule 7.1

 

Example Calculation of Promotional Fees

 

[***]

 

--------------------------------------------------------------------------------